EXHIBIT 10.1

DE LAGE LANDEN FINANCIAL SERVICES, INC.

LOAN AND SECURITY AGREEMENT
(Revolving Credit Loan and Floorplan Loan)

EMTEC INC. (Delaware Corporation)
EMTEC INC. (New Jersey Corporation)
EMTEC VIASUB LLC (Delaware Limited Liability Company)
WESTWOOD COMPUTER CORPORATION (New Jersey Corporation)

Borrower

_________________________________________

11 Diamond Road
Springfield, NJ 07081

Address

_________________________________________

87-0273300 (Emtec Delaware)
22-3386933 (Emtec NJ)
68-0614277 (Emtec Viasub)
22-1913563 (Westwood)

Borrower Fed ID Tax No.

_________________________________________

$32,000,000

Amount of Credit Facility

_________________________________________

December 7, 2006

Date


--------------------------------------------------------------------------------



TABLE OF CONTENTS

1.                
DEFINITIONS    1 

1.1  Defined Terms    1 

1.2            Other Terms    7 
 
2. 
LOANS; INTEREST RATE AND OTHER CHARGES    8 

2.1  Total Facility    8 

2.2  Loans    8 

2.3  Reconciliation Payments    8 

2.4  Floorplan Credit Line    8 

2.5  Loan Account    9 

2.6  Interest; Fees    9 

2.7  Default Interest Rate    9 

2.8  Examination Fees    9 

2.9  Excess Interest    9 

2.10  Principal Payments; Proceeds of Collateral    10 

2.11  Application of Collateral    12 
 
3. 
COLLATERAL    12 

3.1  Security Interest in the Collateral    12 

3.2  Perfection and Protection of Security Interest    12 

3.3  Preservation of Collateral    13 

3.4  Insurance    13 

3.5  Collateral Reporting    13 

3.6  Receivables    14 

3.7  Equipment    15 

3.8  Other Liens; No Disposition of Collateral    15 

3.9  Collateral Security    15 
 
4. 
CONDITIONS OF CLOSING    15 

4.1  Initial Advance    15 

4.2  Subsequent Advances    17 
 
5. 
REPRESENTATIONS AND WARRANTIES    17 

5.1  Due Organization    17 

5.2  Other Names    17 

5.3  Due Authorization    18 

5.4  Binding Obligation    18 

5.5  Intangible Property    18 

5.6  Capital    18 

5.7  Material Litigation    18 

5.8  Title; Security Interests of DLL    18 

5.9  Restrictive Agreements; Labor Contracts    18 

5.10  Laws    18 

5.11  Consents    18 

5.12  Defaults    18 

5.13  Financial Condition    19 

5.14  ERISA    19 

5.15  Taxes    19 

5.16  Locations; Federal Tax ID No    19 

5.17  Business Relationships    19 

5.18  Margin Stock    19 

5.19  Reaffirmations    20 
 
6. 
COVENANTS    20 


--------------------------------------------------------------------------------




6.1                 Affirmative Covenants    20 

6.2  Negative Covenants    21 
 
7.                
DEFAULT AND REMEDIES    23 

7.1  Events of Default    23 

7.2  Remedies    24 

7.3  Standards for Determining Commercial Reasonableness    25 
 
8. 
EXPENSES AND INDEMNITIES    25 

8.1  Expenses    25 

8.2  Environmental Matters    26 
 
9. 
MISCELLANEOUS    27 

9.1  Examination of Records; Financial Reporting    27 

9.2  Term; Termination    28 

9.3  Certain Waivers    28 

9.4  No Waiver by DLL    28 

9.5  Binding on Successor and Assigns    28 

9.6  Severability    28 

9.7  Amendments; Assignments    28 

9.8  Integration    29 

9.9  Survival    29 

9.10  Evidence of Obligations    29 

9.11  Loan Requests    29 

9.12  Notices    29 

9.13  Brokerage Fees    29 

9.14  Disclosure    29 

9.15  Publicity    29 

9.16  Captions    30 

9.17  Injunctive Relief    30 

9.18  Counterparts; Facsimile Execution    30 

9.19  Construction    30 

9.20  Time of Essence    30 

9.21  [RESERVED]    30 

9.22  Liability    30 

9.23  [RESERVED]    30 

9.24  Withholding and Other Tax Liabilities    30 

9.25  Power of Attorney    31 

9.26  GOVERNING LAW; WAIVERS    31 

9.27  MUTUAL WAIVER OF RIGHT TO JURY TRIAL    31 

9.28  Lien Termination    31 

9.29  Multiple Borrowers, Joint and Several Liability    31 

9.30  Right of Offset    33 


-ii-

--------------------------------------------------------------------------------



THIS LOAN AND SECURITY AGREEMENT (collectively with the Schedule to Loan and
Security Agreement (the “Schedule”) attached hereto, the “Agreement”) dated the
date set forth on the cover page, is entered into by and between EMTEC INC. (a
Delaware corporation), EMTEC INC. (a New Jersey corporation), EMTEC VIASUB LLC
(a Delaware limited liability company), and WESTWOOD COMPUTER CORPORATION (a New
Jersey corporation) (jointly and severally, if more than one, the “Borrower”),
whose address is set forth on the cover page and DE LAGE LANDEN FINANCIAL
SERVICES, INC. (“DLL”), whose address is 1111 Old Eagle School Road, Wayne, PA
19087.

1. DEFINITIONS.

1.1 Defined Terms. In addition to terms defined elsewhere in this Agreement, the
following terms have the definitions set forth below. Without limiting the
generality of the foregoing any capitalized terms used in this Agreement that
are not defined in this Section 1.1 but which are defined in the Schedule shall
have the respective meanings given thereto in the Schedule:

“Account Debtor” means any Person who is obligated to make payments or otherwise
satisfy obligations owing on any Receivable to the owner of such Receivable,
including without limitation each Person who is an “account debtor” as defined
in Section 9-102 of the Code with respect to any Receivable of Borrower.

“Affiliate” means any Person controlling, controlled by or under common control
with Borrower or any of its Subsidiaries. For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause direction of the management and policies of any Person, whether through
ownership of common or preferred stock or other equity interests, by contract or
otherwise. Without limiting the generality of the foregoing, with respect to
Borrower or any of its Subsidiaries each of the following shall be an Affiliate:
any officer, director, employee or other agent of Borrower or such Subsidiary,
any shareholder or subsidiary of Borrower or such Subsidiary, and any other
Person with whom or which Borrower or such Subsidiary has common shareholders,
officers or directors.

“Applicable Usury Law” has the meaning set forth in Section 2.9.

“Blocked Account” has the meaning set forth in Section 2.10(c) .

“Borrowing Base Certificate” has the meaning set forth in the Schedule.

“Business Day” means any day on which commercial banks in both Philadelphia, PA
and New York, NY are open for business.

“Capital Expenditures” means all expenditures made and liabilities incurred for
the acquisition of any fixed asset or improvement, replacement, substitution or
addition thereto which has a useful life of more than one year and including,
without limitation, those arising in connection with Capital Leases.

“Capital Lease” means any lease of property by Borrower or any Subsidiary of
Borrower that, in accordance with GAAP, should be capitalized for financial
reporting purposes and reflected as a liability on the balance sheet of Borrower
and its Consolidated Subsidiaries.

“Chattel Paper” has the meaning set forth in Section 9-102 of the Code, and
includes all “electronic chattel paper” and “tangible chattel paper” as defined
in Section 9-102 of the Code.

“Closing Date” has the meaning set forth in Section 4.1.

“Code” means the Uniform Commercial Code as adopted and in effect in the
Commonwealth of Pennsylvania from time to time.

“Collateral” has the meaning set forth in Section 3.1.

“Commercial Tort Claim” has the meaning set forth in Section 9-102 of the Code.

“Consolidated Subsidiary” means at any date any Subsidiary or other Person the
accounts of which would be consolidated with those of Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date in accordance with
GAAP.

“Deposit Accounts” has the meaning set forth in Section 9-102 of the Code.

“DLL Affiliate” has the meaning set forth in Section 9.22.

“Document” has the meaning set forth in Section 9-102 of the Code.

“Dominion Account” has the meaning set forth in Section 2.10(c) .

--------------------------------------------------------------------------------



“Due Date” has the meaning set forth in Section 2.10.

“Eligible Inventory” has the meaning set forth in the Schedule.

“Eligible Receivables” has the meaning set forth in the Schedule.

“Environmental Costs” has the meaning set forth in Section 8.2.2(c) .

“Equipment” means all present and hereafter acquired machinery, molds, machine
tools, motors, furniture, equipment, furnishings, trade fixtures, motor
vehicles, tools, parts, dyes, jigs, goods and other tangible personal property
(other than Inventory) of every kind and description used in the applicable
Person’s operations or owned by such applicable Person, specifically including
without limitation all “equipment” as defined in Section 9-102 of the Code, and
any interest in any of the foregoing, and all attachments, accessories,
accessions, replacements, substitutions, additions or improvements to any of the
foregoing, wherever located.

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated and
whether or not foreign) which is or may hereafter become a member of a group of
which Borrower or any of its Subsidiaries is a member and which is treated as a
single employer under ERISA Section 4001(b)(1), or IRC Section 414.

“Event of Default” means any of the events set forth in Section 7.1.

“Examination Fee” has the meaning set forth in the Schedule.

“Excess Availability” has the meaning set forth in the Schedule.

“Excess Revolver Availability” has the meaning set forth in the Schedule.

“Existing Affiliated Subordinated Debt” shall mean all of the Indebtedness and
other obligations and liabilities arising under (i) that certain Subordinated
Note in the original principal amount of $750,000 dated April 16, 2004 issued by
Emtec Viasub LLC (as successor by merger to Darr Westwood Acquisition
Corporation) in favor of Four Kings Management LLC, (ii) that certain
Subordinated Note in the original principal amount of $750,000 dated April 16,
2004 issued by Emtec Viasub LLC (as successor by merger to Darr Westwood
Acquisition Corporation) in favor of Darr Westwood LLC and (iii) that certain 8%
Promissory Note in the original principal amount of $1,102,794 dated August 5,
2005 issued by Emtec Viasub LLC (as successor by merger to Darr Westwood
Technology Corporation) in favor of Darr Westwood LLC.

“Facility Overloan” has the meaning set forth in Section 2.3.

“Floorplan Borrowing Base Amount” has the meaning set forth in the Schedule.

“Floorplan Collateral Coverage Reconciliation” has the meaning set forth in
Section 2.3.

“Floorplan Credit Line” has the meaning set forth in Section 2.4.

“Floorplan Loans” has the meaning set forth in the Schedule.

“Floorplanned Inventory” means all Inventory of Borrower from those Vendors and
subject to a repurchase agreement from the applicable Vendor financed by DLL
pursuant to Section 2.4, so long as each such Vendor and repurchase agreement is
acceptable to DLL in its sole discretion.

“Floorplan Overloan” has the meaning set forth in Section 2.3.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Boards which are applicable to the circumstances
as of the date of determination consistently applied; provided, however, that
if, after the occurrence of any change in GAAP or the rules promulgated with
respect thereto occurring after the Closing Date, either Borrower or DLL shall
object to determining Borrower’s compliance with this Agreement (specifically
including without limitation the financial covenants set forth herein) utilizing
the “as in effect from time to time” standard for determining GAAP and such
objecting party shall provide written notice to the other of such objection
(including, in the case of DLL, any such notice provided in connection with the
delivery of any financial statements or other reports or certificates required
hereunder), then from and after the time of such objection (including in
connection with any financial statements or other reports or certificates
delivered in connection therewith), GAAP shall be deemed to mean such generally
accepted accounting principles as in effect immediately prior to and without
giving effect to any such change. If Borrower shall deliver any financial
statements or other reports or certificates required hereunder following any
such change in GAAP as described in the foregoing sentence giving effect to and
without objecting to such change, DLL shall have thirty (30) days to object to
giving effect to such change and upon any such objection, Borrower shall revise
and resubmit such financial statements or other

- 2 -

--------------------------------------------------------------------------------



reports or certificates in accordance with the provisions of the foregoing
sentence as though DLL had objected to such change in GAAP prior to the delivery
of such financial statements or other reports or certificates. Either Borrower
or DLL may deliver such an objection to any such change in GAAP in its sole
discretion. Upon DLL’s request, Borrower hereby agrees to enter into
negotiations in order to amend the financial covenants and other terms of this
Agreement if there occurs any change in GAAP or the rules promulgated with
respect thereto that have, or may reasonably be expected to have, a material
effect on the financial statements of the Borrower so as to equitably reflect
such changes with the desired result that the criteria for evaluating the
financial condition of Borrower and such other terms shall be the same in all
respects after such changes as if such changes has not been made. All amounts
used for purposes of financial calculations required to be made herein shall be
without duplication.

“General Intangibles” means all general intangibles of any applicable Person,
whether now owned or hereafter created or acquired, including, without
limitation, all choses in action, causes of action, corporate or other business
records, inventions, designs, drawings, blueprints, patents, patent
applications, trademarks and the goodwill of the business symbolized thereby,
names, trade names, trade secrets, goodwill, copyrights, registrations,
licenses, franchises, customer lists, security and other deposits, rights in all
litigation presently or hereafter pending for any cause or claim (whether in
contract, tort (other than Commercial Tort Claims) or otherwise), and all
judgments now or hereafter arising therefrom, in the case of Borrower, all
claims of Borrower against DLL (other than Commercial Tort Claims), rights to
purchase or sell real or personal property, rights as a licensor or licensee of
any kind other than rights that constitute Receivables, telephone numbers,
proprietary information, purchase orders, and all insurance policies and claims
(including without limitation credit, liability, property and other insurance),
tax refunds and claims, computer programs, discs, tapes and tape files, claims
under guaranties, security interests or other security held by or granted to
such Person to secure payment of any of the Receivables by an Account Debtor,
all rights to indemnification and all other intangible property of every kind
and nature (other than Receivables), specifically including without limitation
all “general intangibles” as defined in Section 9-102 of the Code (including all
“payment intangibles” and “software” as defined in Section 9-102 of the Code).

“Goods” has the meaning set forth in Section 9-102 of the Code and includes all
“fixtures” as defined in Section 9-102 of the Code.

“Guarantor” means each Person, if any, from time to time liable for the payment
and performance of the Obligations as a guarantor and surety pursuant to a
written Guaranty executed by such Person in favor of DLL.

“Guaranty” means each Guaranty and Suretyship Agreement, if any, issued by any
Guarantor from time to time in favor of DLL, as any such Guaranty and Suretyship
Agreement may from time to time be amended, modified, restated or replaced.

“Hazardous Substances” has the meaning set forth in Section 8.2.1(b) .

“Indebtedness” means with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables not overdue more than sixty (60) days or being contested in good
faith); (iii) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments or upon which interest payments are
customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sale or
other title retention agreement with respect to property used and/or acquired by
such Person or created or arising in connection with any letter of credit,
acceptance, banker’s acceptance or similar facility or obligation; (v) all
capital lease obligations of such Person; (vi) all obligations referred to in
(i)-(vii) of this definition of another Person secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) a lien upon property owned by such Person, regardless of whether
such Person has assumed or become liable for the payment of such indebtedness.

 

- 3 -

--------------------------------------------------------------------------------



“Instrument” has the meaning set forth in Section 9-102 of the Code and includes
all “promissory notes” as defined in Section 9-102 of the Code.

“Inventory” means all of any Person’s now owned and hereafter acquired goods,
merchandise or other personal property, wherever located, to be furnished under
any contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Person’s business or
used in connection with the manufacture, packing, shipping, advertising, selling
or finishing of such goods, merchandise or other personal property, specifically
including without limitation all “inventory” as defined in Section 9-102 of the
Code, and all Documents or other documents representing them. Unless expressly
indicated otherwise, all references herein to “Inventory” shall be references to
the Inventory of Borrower (and not to the Inventory of any Subsidiary of
Borrower that is not a Borrower entity).

“Investment Property” means all of any Person’s right, title and interest in and
to investment property of every kind, nature or description, wherever located,
whether now owned or hereafter acquired by such Person, specifically including
without limitation all “investment property” as defined in Section 9-102 of the
Code (including all of such Person’s “securities” (whether certificated or
uncertificated) and “security entitlements” as defined in Section 8-102 of the
Code, “securities accounts” as defined in Section 8-501 of the Code, and
“commodity contracts” and “commodity accounts” as defined in Section 9-102 of
the Code), and all present and future rights of exchange, subscription or
substitution incident to or arising from any of the foregoing, and all present
and future rights and interest in and to dividends or distributions of any kind,
profits, losses, or capital accounts incident to or arising from any of the
foregoing.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Letter-of-Credit Right” has the meaning set forth in Section 9-102 of the Code.

“Loan” or Loans” has the meaning set forth in Section 2.2.

“Loan Documents” means, collectively, this Agreement (including the Schedule),
any note or notes executed by Borrower and payable to DLL, including the Secured
Revolving Credit Note and the Secured Floorplan Note, each Guaranty (if any),
each subordination agreement executed by any Subordinated Creditor with respect
to any Subordinated Debt, any and all mortgages, pledge agreements or other
security agreements or documents executed by Borrower, any Subsidiary of
Borrower, any Guarantor or any other person with respect to the Collateral or
any other collateral pledged to or subject to a lien in favor DLL to secure the
Obligations, any and all agreements relating to any Blocked Account or Dominion
Account, and any other agreement entered into in connection with this Agreement,
together with all alterations, amendments, changes, extensions, modifications,
refinancings, refundings, renewals, replacements, restatements, or supplements,
of or to any of the foregoing.

“Loan Party” means Borrower and each other party (other than DLL, but including
each Guarantor and Subordinating Creditor, if any) to any of the Loan Documents.

“Loan Reserves” means, as of any date of determination, such amounts as DLL may
from time to time establish and revise in the exercise of its reasonable
business judgment reducing the amount of Revolving Credit Loans which would
otherwise be available to Borrower under the lending formula(s) provided in the
Schedule: (a) to reflect events, conditions, contingencies or risks which, as
reasonably determined by DLL, do or may affect either (i) the Collateral or any
other property which is security for the Obligations or its value, (ii) the
assets, business or prospects of Borrower or any Subsidiary of Borrower or any
Guarantor or (iii) the security interests and other rights of DLL in the
Collateral (including the enforceability, perfection and priority thereof),
including without limitation reserves with respect to any rent or other
obligations owing or to become owing to any landlord, warehouseman or bailee on
whose property any of the Collateral is stored or (b) to reflect DLL's
reasonable belief that any collateral report or financial information furnished
by or on behalf of Borrower or any Subsidiary of Borrower or any Guarantor to
DLL is or may have been incomplete, inaccurate or misleading in any material
respect or (c) in respect of any state of facts which DLL reasonably determines
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default or (c) to reflect DLL’s decision, in its
Permitted Discretion, to consent to the establishment of a reserve against the
Revolving Credit Borrowing Base Amount in the amount of any Floorplan Collateral
Coverage Reconciliation rather than requiring the immediate repayment of such
Floorplan Collateral Coverage Reconciliation as provided for in Section 2.3 of
this Agreement.

 

- 4 -

--------------------------------------------------------------------------------



“Lockbox” has the meaning set forth in Section 2.10(c) .

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, which results
or could reasonably be expected to result in a material adverse change in, or a
material adverse effect upon, any of (i) the condition (financial or otherwise),
operations, business, properties or prospects of all Borrower entities taken as
a whole, (ii) the rights and remedies DLL under any Loan Document, or the
ability of either of Emtec, Inc. (the New Jersey corporation) or Westwood
Computer Corporation individually or of all Borrower entities taken as a whole
to perform any of its material obligations under any Loan Document, (iii) the
legality, validity or enforceability of any Loan Document, (iv) the existence,
perfection or priority of any security interest granted in any Loan Document, or
(v) a material amount of the value of any material Collateral.

“Maximum Floorplan Amount” has the meaning set forth in the Schedule.

“Maximum Interest Rate” has the meaning set forth in Section 2.9.

“MRA Intercreditor Agreement” means the Subordination Agreement dated as of the
Closing Date between DLL and MRA Systems, Inc. (d/b/a GE Access) regarding the
respective rights and security interests of each of them in the property and
assets of Borrower.

“Multiemployer Plan” means a “multiemployer plan” as defined in ERISA Sections
3(37) or 4001(a) (3) or IRC Section 414(f) which covers employees of Borrower,
any Subsidiary of Borrower or any ERISA Affiliate.

“Obligations” means all present and future loans, advances, debts, liabilities,
obligations, covenants, duties and indebtedness at any time owing by Borrower to
DLL, whether evidenced by this Agreement, any note or other instrument or
document or otherwise, whether arising from an extension of credit, opening of a
letter of credit, banker's acceptance, loan, guaranty, indemnification or
otherwise, whether direct or indirect (including, without limitation, those
acquired by assignment and any participation by DLL in Borrower's debts owing to
others), absolute or contingent, due or to become due, including, without
limitation, all interest (specifically including any interest accruing after the
filing of any petition in bankruptcy or the commencement or any receivership or
other insolvency proceeding regardless of whether a claim for such interest is
allowable or allowed in any such bankruptcy, receivership or other proceeding),
charges, expenses, fees, attorney's fees, expert witness fees, examination fees,
letter of credit fees, collateral monitoring fees, closing fees, facility fees,
anniversary fees and any other sums chargeable to Borrower hereunder or under
any other agreement with DLL.

“Overloan” has the meaning set forth in Section 2.3.

“PBGC” means the Pension Benefit Guarantee Corporation.

“Permitted Discretion” means DLL's reasonably business judgment and discretion
exercised in good faith based upon its consideration of any factor which DLL
reasonably believes in the exercise of its good faith business judgment: (i)
will or could adversely affect the value of any Collateral, the enforceability
or priority of DLL's liens thereon or the amount which DLL would be likely to
receive (after giving consideration to delays in payment and costs and expenses
of enforcement including the satisfaction and/or payment of any other liens or
encumbrances on the Collateral (including the claims for rent or other
obligations of any landlord, warehouseman or other bailee on whose property any
of the Collateral is stored) in the liquidation of such Collateral; (ii)
suggests that any collateral report or financial information delivered to DLL by
any Person on behalf of Borrower, any Subsidiary of Borrower or any Guarantor is
incomplete, inaccurate or misleading in any material respect; (iii) materially
increases the likelihood of a bankruptcy, reorganization or other insolvency
proceeding involving Borrower, any Subsidiary of Borrower, any other Loan Party
(including any Guarantor) or any of the Collateral, or (iv) creates or
reasonably could be expected to create an Event of Default. In exercising such
judgment, DLL may consider such factors already included in or tested by the
definition of Eligible Receivables or Eligible Inventory, as well as any of the
following: (a) the financial and business climate of Borrower's and its
Subsidiary’s industry and general macroeconomic conditions, (b) changes in
collection history and dilution with respect to the Receivables, (c) changes in
demand for, and pricing of, Inventory, (d) changes in any concentration of risk
with respect to Receivables and/or Inventory, and (e) any other factors that
change the credit risk of lending to Borrower on the security of the Receivables
and Inventory. The burden of establishing lack of good faith hereunder shall be
on Borrower.

 

- 5 -

--------------------------------------------------------------------------------



“Permitted Encumbrance” means (i) liens granted to DLL by Borrower pursuant
hereto; (ii) liens of warehousemen, mechanics, materialmen, workers, repairmen,
fillers, packagers, processors, common carriers, landlords and other similar
liens arising by operation of law or otherwise, not waived in connection
herewith, for amounts that are not yet due and payable on any given day or which
are being contested by Borrower reasonably and in good faith through proper
proceedings (but only so long as appropriate reserves as shall be required in
conformity with GAAP have been established in respect of such contested
obligations and the enforcement of such liens are effectively stayed pending the
resolution of the applicable contest proceedings); (iii) liens for taxes,
assessments or other governmental charges not yet due and payable on any given
day or which are being contested by Borrower reasonably and in good faith
through proper proceedings (but only so long as appropriate reserves as shall be
required in conformity with GAAP have been established in respect of such
contested obligations and the enforcement of such liens are effectively stayed
pending the resolution of the applicable contest proceedings); (iv) deposits or
pledges to secure obligations under workmen’s compensation, social security or
similar laws, or under unemployment insurance; (v) deposits or pledges to secure
bids, tenders, contracts (other than contracts for the payment of money),
leases, regulatory or statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the ordinary course of business; (vi)
liens to secure purchase money indebtedness, including Capital Leases, to the
extent, if any, such purchase money indebtedness is permitted hereunder;
provided that such lien(s), in each case under this clause (vi), may only attach
to the specific asset(s) acquired by Borrower or any applicable Subsidiary with
the proceeds of each particular item of permitted purchase money indebtedness
and (vii) each of the other liens, mortgages and other security interests, if
any, set forth as Permitted Encumbrances in the Schedule, including any liens or
security interest, if any, existing on the Closing Date and listed as Permitted
Encumbrances in the Schedule.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, government, or any agency or political division thereof, or any other
entity.

“Plan” means any plan described in ERISA Section 3(2) maintained for employees
of Borrower or any Subsidiary of Borrower or any ERISA Affiliate, other than a
Multiemployer Plan.

“Prepared Financials” means the initial audited balance sheets of Borrower and
its Consolidated Subsidiaries as of the date(s) set forth in the Schedule
delivered to DLL on or prior to the Closing Date, and as of each subsequent date
on which audited balance sheets are delivered to DLL from time to time
hereunder, and the related statements of operations, changes in stockholder's
equity and changes in cash flow for the periods ended on such dates.

“Prohibited Transaction” means any transaction described in Section 406 of ERISA
which is not exempt by reason of Section 408 of ERISA, and any transaction
described in Section 4975(c) of the IRC which is not exempt by reason of Section
4975(c)(2) of the IRC.

“Property” has the meaning set forth in Section 8.2.1(c) .

“Receivables” means all of any Person's now owned and hereafter acquired
accounts and accounts receivable (whether or not earned by performance),
proceeds of any letters of credit naming such Person as beneficiary, contract
rights, payment intangibles, chattel paper, instruments, documents and all other
forms of obligations at any time owing to such Person, all guaranties and other
security therefor, whether secured or unsecured, all merchandise returned to or
repossessed by such Person, and all rights of stoppage in transit and all other
rights or remedies of an unpaid manufacturer or vendor, lienor or secured party,
specifically including without limitation all “accounts” as defined in Section
9-102 of the Code. Unless expressly indicated otherwise, all references herein
to “Receivables” shall be references to the Receivables of Borrower (and not to
the Inventory of any Subsidiary of Borrower that is not a Borrower entity).

“Reportable Event” means a reportable event described in Section 4043 of ERISA
or the regulations thereunder, a withdrawal from a Plan described in Section
4063 of ERISA, or a cessation of operations described in ERISA.

“Revolver Overloan” has the meaning set forth in Section 2.3.

“Revolving Credit Loans” has the meaning set forth in the Schedule.

“Revolving Credit Borrowing Base Amount” has the meaning set forth in the
Schedule.

“RMA Credits” has the meaning set forth in the Schedule.

“Schedule” has the meaning set forth in the Preamble.



- 6 -

--------------------------------------------------------------------------------



“Secured Floorplan Loan Note” means the Secured Floorplan Loan Note dated as of
the date hereof issued by Borrower in favor of DLL to evidence the Floorplan
Loans, as it may be amended, modified, restated or replaced from time to time.

“Secured Revolving Credit Note” means the Secured Revolving Credit Note dated as
of the date hereof issued by Borrower in favor of DLL to evidence the Revolving
Credit Loans, as it may be amended, modified, restated or replaced from time to
time.

“Subordinating Creditor” means each Person, if any, from time to time to whom
any Subordinated Debt is owing and who is a party to a subordination agreement
reasonably acceptable to DLL in its Permitted Discretion and, as of the Closing
Date, specifically including Darr Westwood LLC and Four Kings Management LLC.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, capital stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such capital stock whether by proxy,
agreement, operation of law or otherwise, and (b) any partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Borrower.

“Subordinated Debt” means indebtedness, obligations and liabilities of Borrower
on terms and conditions reasonably acceptable to DLL in its Permitted Discretion
incurred with the prior written consent of DLL the repayment of which is
subordinated to the payment and performance of the Obligations, pursuant to a
subordination agreement reasonably acceptable to DLL in its Permitted Discretion
between the applicable Subordinating Creditor, Borrower and DLL.

“Supporting Obligation” has the meaning set forth in Section 9-102 of the Code.

“Term” has the meaning set forth in Section 9.2(a) .

“Total Facility” has the meaning set forth in Section 2.1.

“Trademarks, Copyrights, Licenses and Patents” means all of any Person’s right,
title and interest in and to, whether now owned or hereafter acquired: (i)
trademarks, trademark registrations, trade names, trade name registrations,
Internet domain names, Internet domain name registrations, and trademark, trade
name or Internet domain name applications, including without limitation those
listed on the Schedule, as the same may be amended from time to time, and (a)
renewals thereof, (b) all income, royalties, damages and payments now and
hereafter due and/or payable with respect thereto, including without limitation,
damages and payments for past or future infringements thereof, (c) the right to
sue for past, present and future infringements thereof, (d) all rights
corresponding thereto throughout the world, and (e) the goodwill of the business
operated by such Person connected with and symbolized by any trademarks or trade
names; (ii) copyrights, copyright registrations and copyright applications,
including without limitation those listed in the Schedule, as the same may be
amended from time to time, and (a) renewals thereof, (b) all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including without limitation, damages and payments for past or future
infringements thereof, (c) the right to sue for past, present and future
infringements thereof, and (d) all rights corresponding thereto throughout the
world; (iii) license agreements with respect to any of the types of property
described in clauses (i), (ii) or (iv), including without limitation those
listed in the Schedule, and the right to prepare for sale, sell and advertise
for sale any Inventory now or hereafter owned by such Person and now or
hereafter covered by such licenses; and (iv) patents and patent applications,
registered or pending, including without limitation those listed in the
Schedule, as the same may be amended from time to time, together with (a)
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, (b) all income, royalties, shop rights, damages
and payments thereto, now and hereafter due and/or payable with respect thereto,
including without limitation, damages and payments for past or future
infringements thereof, (c) the right to sue for infringements thereof, and (d)
all rights thereto throughout the world.

“Valid Price Protection” means any credit memorandum issued by any Vendor of
Floorplanned Inventory to reimburse Borrower for a decrease in the value of

- 7 -

--------------------------------------------------------------------------------



Borrower's Floorplanned Inventory supplied by such Vendor caused by such
Vendor's reduction of the purchase price from the Vendor of such Floorplanned
Inventory.

“Vendor” means, with respect to any Floorplan Loan or Floorplanned Inventory,
the manufacturer or vendor from whom any Floorplanned Inventory is purchased.

1.2 Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP.
All other terms contained in this Agreement, unless otherwise indicated, shall
have the meanings provided by the Code, to the extent such terms are defined
therein. Any references herein to the “occurrence” of an Event of Default or the
“existence” of an Event of Default shall refer to the occurrence or existence of
any event, fact or circumstances constituting an Event of Default under Section
7.1 of this Agreement after giving effect to and/or after the expiration of to
any grace or cure period provided for with respect to such event, fact or
circumstance in the applicable provision(s) of Section 7.1.

2. LOANS; INTEREST RATE AND OTHER CHARGES.

2.1 Total Facility. Upon the terms and conditions set forth herein and provided
that no Event of Default or event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default, may have
occurred and be continuing, DLL may (and, if and to the extent that the Schedule
states that any portion of the facility to be provided is a committed facility,
upon the satisfaction of the appropriate conditions set forth in the Schedule
and Section 4.2, DLL shall) upon Borrower's request, make advances to Borrower
from time to time in an aggregate outstanding principal amount not to exceed the
Total Facility amount (the “Total Facility”) set forth in the Schedule, subject
to deduction of reserves for accrued interest and such other reserves as DLL
deems proper from time to time in its Permitted Discretion, including Loan
Reserves against the borrowing availability under the Revolving Credit Loans,
and less amounts DLL may be obligated to pay in the future on behalf of
Borrower. The Schedule is an integral part of this Agreement and all references
to “herein”, “herewith” and words of similar import shall for all purposes be
deemed to include the Schedule.

2.2 Loans. Advances hereunder (each, a “Loan” and collectively, “Loans”) shall
be comprised of the amounts and at the advance rates shown in the Schedule. DLL
may, in its Permitted Discretion, adjust the advance rates set forth in the
Schedule.

2.3 Reconciliation Payments. If at any time or for any reason (i) the
outstanding principal amount of Revolving Credit Loans exceeds any of the
applicable dollar or percentage limitations contained in the Schedule (any such
excess, a “Revolver Overloan”); (ii) the sum of (a) the aggregate outstanding
principal amount of Floorplan Loans plus (b) approvals given by DLL to a Vendor
of Floorplanned Inventory exceeds the Maximum Floorplan Amount (any such excess
a “Floorplan Overloan”); (iii) the aggregate outstanding principal amount of
Floorplan Loans exceeds the sum of (x) the amount of Floorplanned Inventory plus
(y) the Valid Price Protection plus (z) the RMA Credits (any such excess, a
“Floorplan Collateral Coverage Reconciliation”), or (iv) the aggregate
outstanding amount of all Loans exceeds the Total Facility (a “Facility
Overloan”), then Borrower shall, upon DLL's demand, immediately pay to DLL, in
cash, the full amount of such Revolver Overloan, Floorplan Overloan, Floorplan
Collateral Coverage Reconciliation or Facility Overloan (each, an “Overloan”).
As long as no Event of Default shall have occurred, DLL may consent to reserve
Floorplan Collateral Coverage Reconciliation amounts against Excess Revolver
Availability under the Revolving Line of Credit, to the extent of such Excess
Revolver Availability, in lieu of a cash payment, which consent of DLL may be
withdrawn at any time in DLL’s Permitted Discretion. Without limiting Borrower's
obligation to repay to DLL on demand any such amount of any Overloan, (a) on the
date on which any inventory report is required to be delivered to DLL hereunder,
Borrower shall repay in full any Floorplan Collateral Coverage Reconciliation
described therein to the extent DLL has not consented to reserve such Floorplan
Collateral Coverage Reconciliation against and deduct such Floorplan Collateral
Coverage Reconciliation from the Excess Revolver Availability as described above
(and, in the event that DLL should initially consent to the establishment of
such a reserve against the Excess Revolver Availability, but later withdraws
such consent in the exercise of its Permitted Discretion, Borrower shall repay
in full such Floorplan Collateral Coverage Reconciliation immediately upon such
withdrawal of consent by DLL), and (b) Borrower shall pay DLL interest on the
outstanding principal amount of any Revolver Overloan, Floorplan Overloan,
Floorplan Collateral Coverage Reconciliation (unless such Floorplan Collateral
Coverage Reconciliation is currently reserved against Excess Revolver
Availability with the consent of DLL) or Facility Overloan upon the earlier of
demand by DLL or the next regularly scheduled payment date for interest on the
Revolving Credit Loans as specified in the Schedule at the rate of interest
applicable to Revolving Credit Loans

- 8 -

--------------------------------------------------------------------------------



as specified in the Schedule (subject to any applicable default rate as provided
for in Section 2.7) .

2.4 Floorplan Credit Line. At the request of Borrower and as part of the Total
Facility, DLL may, in its Permitted Discretion, make Floorplan Loans to or for
the account of Borrower for the purpose of financing Floorplanned Inventory
proposed by Borrower to be financed pursuant to this Section 2.4 (the “Floorplan
Credit Line”). At no time shall the sum of Borrower's Obligations to DLL in
respect of the Floorplan Credit Line exceed the amount specified in the
Schedule. Upon receipt by DLL of an invoice for Floorplanned Inventory from
Borrower or the Vendor of such Floorplanned Inventory, which invoice is
acceptable to DLL in its Permitted Discretion, DLL shall, if it elects to
finance such Floorplanned Inventory, make a Floorplan Loan to Borrower in an
amount not to exceed (subject to the other limitations set forth in this
Agreement) the cost, as reflected on the Vendor’s invoice, of such Floorplanned
Inventory, including freight. DLL may, in its Permitted Discretion, refuse to
make a Floorplan Loan against any invoice. If DLL elects to make a Floorplan
Loan, DLL may disburse the proceeds of such Floorplan Loan, less the amount of
any discount agreed to between DLL and the Vendor of the Floorplanned Inventory,
directly to such Vendor on Borrower's behalf in accordance with the payment
arrangement then in effect between DLL and such Vendor. DLL will charge
Borrower's loan account for the full amount of the Floorplan Loan without regard
to any discount that DLL may be entitled to receive pursuant to any payment
arrangement referred to in the immediately preceding sentence. The Floorplan
Credit Line is an uncommitted line of credit, may be terminated in whole or in
part by DLL, in its Permitted Discretion, at any time and, upon such
termination, no further Floorplan Loans shall be available from DLL.

2.5 Loan Account. All advances made hereunder, including without limitation all
Loans and any and all Overloans, shall be added to and deemed part of the
Obligations when made and shall be secured by the Collateral. DLL may from time
to time charge all Obligations of Borrower when due to Borrower's loan account
with DLL.

2.6 Interest; Fees.

(a) Revolving Credit Line. Borrower shall pay DLL interest on the daily
outstanding balance of the Revolving Credit Loans at the per annum rates and at
the times set forth in the Schedule and the Secured Revolving Credit Note, as
applicable. Borrower shall also pay DLL the fees at the rates and/or in the
amounts and at the times set forth in the Schedule.

(b) Floorplan Credit Line. If Borrower fails to repay any Floorplan Loan on the
applicable Due Date, Borrower shall pay DLL interest on the daily amount past
due at the applicable per annum rate set forth in the Schedule. In addition, in
the event that DLL elects to make advances under the Floorplan Credit Line which
are not subsidized by the Vendor, any such non-subsidized Floorplan Loan will
bear interest from the date such Floorplan Loan is made until the applicable Due
Date at the rate agreed to by DLL (acting in its Permitted Discretion) and
Borrower in connection with each such specific non-subsidized Floorplan Loan as
evidenced by the transaction statement provided to Borrower by DLL in connection
with each such specific non-subsidized Floorplan Loan. All such interest
accruing from time to time with respect to any Floorplan Loan shall be payable
upon demand of DLL, or if not sooner demanded by DLL, upon the next regularly
scheduled interest payment date for interest on the Revolving Credit Loans as
specified in the Schedule.

2.7 Default Interest Rate. Upon the occurrence and during the continuation of an
Event of Default, Borrower shall pay DLL interest on the daily outstanding
balance of the Revolving Credit Loans and any other Obligations that are
outstanding (other than the Floorplan Loans) at a rate per annum which is three
percentage points (3.0%) in excess of the rate which would otherwise be
applicable to the Revolving Credit Loans pursuant to the Schedule. All such
default interest shall be payable upon the earlier of demand by DLL or on the
next regularly scheduled interest payment date for interest on the Revolving
Credit Loans as specified in the Schedule.

2.8 Examination Fees. Borrower agrees to pay to DLL an Examination Fee in the
amount set forth in the Schedule in connection with each audit or examination of
Borrower performed by DLL prior to or after the date hereof. Without limiting
the generality of the foregoing, Borrower shall pay to DLL an initial
Examination Fee in an amount equal to the amount set forth on the Schedule. Such
initial Examination Fee shall be deemed fully earned at the time of payment and
due and payable upon the closing of this transaction, and shall be deducted from
any good faith deposit paid by Borrower to DLL prior to the date of this
Agreement.

2.9 Excess Interest. It is the intent of the parties to comply with the usury
laws and all other laws regarding the maximum lawful rate of interest applicable
to the Agreement and the transactions contemplated hereby of the Commonwealth of
Pennsylvania (collectively, the “Applicable Usury Law”). Accordingly, it is
agreed that

- 9 -

--------------------------------------------------------------------------------



notwithstanding any provisions to the contrary in this Agreement, or in any of
the documents securing payment hereof or otherwise relating hereto, in no event
shall this Agreement or such documents require the payment or permit the
collection of interest in excess of the maximum contract rate permitted by the
Applicable Usury Law (the “Maximum Interest Rate”). In the event that the
effective rate of interest contracted for hereunder would exceed the Maximum
Interest Rate under any circumstances, then in any such event (1) the provisions
of this paragraph shall govern and control, (2) neither Borrower nor any other
person or entity now or hereafter liable for the payment of the Obligations
shall be obligated to pay the amount of such interest to the extent that it is
in excess of the Maximum Interest Rate, (3) any such excess which may have been
collected shall be either applied as a credit against the then unpaid principal
amount of the Obligations or refunded to Borrower, at DLL's option, and (4) the
effective rate of interest hereunder shall be automatically reduced to the
Maximum Interest Rate. It is further agreed, without limiting the generality of
the foregoing, that to the extent permitted by the Applicable Usury Law; (x) all
calculations of interest which are made for the purpose of determining whether
the effective rate of interest hereunder would exceed the Maximum Interest Rate
shall be made by amortizing, prorating, allocating and spreading during the
period of the full stated term of the loan evidenced hereby, all interest at any
time contracted for, charged or received from Borrower or otherwise in
connection with such loan; and (y) in the event that the effective rate of
interest on the loan should at any time exceed the Maximum Interest Rate, such
excess interest that would otherwise have been collected had there been no
ceiling imposed by the Applicable Usury Law shall be paid to DLL from time to
time, if and when the effective interest rate on the loan otherwise falls below
the Maximum Interest Rate, to the extent that interest paid to the date of
calculation does not exceed the Maximum Interest Rate, until the entire amount
of interest which would otherwise have been collected had there been no ceiling
imposed by the Applicable Usury Law has been paid in full.

2.10 Principal Payments; Proceeds of Collateral.

(a) Principal Payments on Revolving Credit Loans and Floorplan Loans. Except
where evidenced by notes or other instruments issued or made by Borrower to DLL
specifically containing payment provisions which are in conflict with this
Section 2.10(a) (in which event the conflicting provisions of said notes or
other instruments shall govern and control), that portion of the Obligations
consisting of principal payable on account of Revolving Credit Loans and
Floorplan Loans shall be payable by Borrower to DLL immediately upon the
earliest of (i) in the case of Revolving Credit Loans only, the receipt by DLL
or Borrower of any proceeds of any of the Collateral, to the extent of said
proceeds, (ii) the occurrence of an Event of Default in consequence of which DLL
elects to accelerate the maturity and payment of such loans, (iii) any
termination of this Agreement pursuant to Section 9.2, or (iv) in the case of
any Floorplan Loan, the date that is the number of days after the invoice date
for the Floorplanned Inventory purchased with the proceeds of such Floorplan
Loan agreed to by DLL (acting in its Permitted Discretion and based on the
payment and repurchase arrangements then in effect between DLL and the
applicable Vendor) and Borrower in connection with the making of each such
specific Floorplan Loan as evidenced by the transaction statement (which may be
delivered by electronic transmission or email) provided to Borrower by DLL in
connection with each such specific Floorplan Loan, subject to any “commonized
due date” program established and made applicable to Borrower by DLL in is sole
discretion (provided that, notwithstanding anything to the contrary contained in
the foregoing or otherwise in this Agreement, DLL shall provide thirty (30) days
prior notice to Borrower before making any change to any of the due dates under
or any other aspect of any such “commonized due date” program) under which
payments that would ordinarily be due in respect of any Floorplan Loans on any
particular date of a month shall instead, along with other payments that would
ordinary be due on particular dates in a time period during the same month
established by DLL under such commonized due date program, will instead come due
on a common due date for the administrative convenience of DLL and Borrower
(e.g., and for illustrative purposes only, a commonized due date program whereby
all payments on any Floorplan Loans that would otherwise come due on the 1st of
any month through the 10th of such month would all come due on the 5th day of
such month) and further subject to any changes in or the discontinuation of any
such commonized due date program as to Borrower by DLL in its sole discretion
(each, a “Due Date”), provided, however, that any Overloan shall be payable on
demand (or, in the case of a Floorplan Collateral Coverage Reconciliation
originally reserved against the borrowing availability under the Revolving
Credit Loans with the consent of DLL, immediately upon the withdrawal by DLL of
such consent) pursuant to the provisions of Section 2.3. Notwithstanding
anything to the contrary contained in the foregoing, on a case by case basis,
DLL, acting in its Permitted Discretion, may agree with Borrower to extend the
Due Date of any specific Floorplan Loan, on such terms and conditions as are
established by DLL in its Permitted Discretion, and consented to by Borrower.

- 10 -

--------------------------------------------------------------------------------



(b) [RESERVED].

(c) Collections. Borrower may make collection of all Receivables for DLL unless
and until DLL shall notify Borrower to the contrary after the occurrence and
during the continuance of an Event of Default. Unless Borrower shall be
otherwise directed by DLL in writing, Borrower shall at all times direct all
Account Debtors to remit all payments owing to Borrower on its customer
Receivables to one or more lockboxes (each, a “Lockbox”) established with a bank
or other financial institution selected by Borrower and acceptable to DLL
pursuant to an arrangement with such bank or financial institution that is
acceptable to DLL. Each such arrangement regarding each such Lockbox shall
provide, inter alia, that all checks and payments received into such Lockbox
shall be deposited on a daily basis into a related lockbox account or other
“blocked account” (as DLL may require) (each, a “Blocked Account”), which such
Blocked Account shall be subject to a tri-party agreement among DLL, Borrower
and the applicable bank of other financial institution in form and substance
acceptable to DLL which shall provide that DLL shall have exclusive authority
and control over such Blocked Account and the funds deposited therein and that
said bank or financial institution shall transfer funds deposited in such
Blocked Account to DLL on a daily basis, either to any account maintained by DLL
at said bank or financial institution or by wire transfer to appropriate
account(s) of DLL at another bank or financial institution or otherwise as DLL
may direct. In the event Borrower shall nevertheless directly receive any
payments owing to Borrower on its customer Receivables, Borrower shall receive
all such payments as trustee of DLL pursuant to an express trust hereunder and
immediately deliver all payments to DLL in their original form as set forth
below, duly endorsed in blank or cause the same to be deposited into the Blocked
Accounts, and until such payments and proceeds are so deposited into a Blocked
Account, Borrower shall segregate such payments and proceeds from and shall not
commingle any such payments and proceeds with or in any of Borrower’s other
deposit accounts or funds or monies or other assets. Alternatively, DLL may
establish depository accounts in the name of DLL at the bank or other financial
institution at which each Lockbox is maintained for the deposit of the checks,
payment and other funds received into the Lockbox (each, a “Dominion Account”)
and Borrower shall deposit all proceeds of customer Receivables or cause same to
be deposited, in kind, in such Dominion Accounts of DLL in lieu of depositing
same to Blocked Accounts. All funds deposited in a Blocked Account or Dominion
Account shall immediately become the sole property of DLL and Borrower shall
obtain the agreement by each applicable bank or financial institution to waive
any offset rights against the funds so deposited. All funds deposited into any
Blocked Account or Dominion Account, unless otherwise provided herein, shall be
applied in payment of the Obligations in such order as DLL determines in its
Permitted Discretion. DLL assumes no responsibility for any Lockbox, Blocked
Account or Dominion Account arrangement, including without limitation, any claim
of accord and satisfaction or release with respect to deposits accepted by any
bank or financial institution thereunder.

(d) Payments Without Deductions. Borrower shall pay principal, interest, and all
other amounts payable hereunder, or under any related agreement, without any
deduction whatsoever, including, but not limited to, any deduction for any
setoff or counterclaim.

(e) Collection Days Upon Repayment; Time of Payments. Any payments made by or on
behalf of Borrower with respect to the Obligations owing under this Agreement
and the other Loan Documents, including without limitation any payments made
with the collections and payments and proceeds on any of Receivables or other
Collateral as provided for in Sections 2.10(c) above, shall be credited
(conditioned upon final collection) to Borrower's loan account within the number
of days referenced in the Schedule after DLL's receipt thereof. Any payments
received by DLL after 1:00 PM Pennsylvania time on any Business Day or at any
time on any day that is not a Business Day shall be deemed to have been received
on the next following Business Day. DLL is not however required to credit
Borrower’s account for the amount of any uncollected payment which is
unsatisfactory to DLL in its Permitted Discretion and DLL may charge Borrower’s
loan account for the amount of any item of payment which is returned to DLL
unpaid.

(f) Monthly Accountings, Floorplan Loan Transaction Statements. DLL shall
provide Borrower monthly with an account of advances, charges, expenses and
payments made pursuant to this Agreement. Such account shall be deemed correct,
accurate and binding on Borrower and DLL and an account stated (subject to final
collection of all payments received and except for reverses and reapplications
of payments made and corrections of errors discovered by DLL), unless Borrower
notifies DLL in writing to the contrary within forty-five (45) days after each
account is rendered, describing the nature of any alleged errors or omissions.

In addition, DLL shall also provide Borrower promptly after making each
Floorplan Loan to Borrower with a transaction statement (which may be delivered
by electronic transmission or email) for each such specific

- 11 -


--------------------------------------------------------------------------------



Floorplan Loan, which statement shall, inter alia, list the amount of such
specific Floorplan Loan, the number of days after the invoice date for the
Floorplanned Inventory purchased with the proceeds of such Floorplan Loan after
which repayment of such Floorplan Loan shall be due (subject to any commonized
due date program applicable to DLL as described in Section 2.10(a) above)) and
in the case of any non-subsidized Floorplan Loan as described in Section 2.4(b)
above, the rate of interest applicable to such Floorplan Loan between the date
such Floorplan Loan is made and the Due Date of such Floorplan Loan. Such
transaction statement with respect to each such specific Floorplan Loan,
including the terms regarding due dates and/or interest rates applicable to such
specific Floorplan Loan, shall be deemed correct, accurate and binding on
Borrower and DLL unless Borrower notifies DLL in writing to the contrary within
five (5) days after such transaction statement is provided by DLL to Borrower
describing the nature of any alleged errors or omissions.

(g) Collections and Administration. DLL may, at any time, after the occurrence
and during the continuance of an Event of Default, either (i) notify any Account
Debtor of the fact that the Receivables and other Collateral have been assigned
to DLL by Borrower and of DLL’s security interest therein and that payment
thereof is to be made to the order of and directly to DLL, and/or (ii) demand,
collect or enforce payment of any Receivables or such other Collateral, but
without any duty to do so, and DLL shall not be liable for any failure to
collect or enforce payment thereof. At DLL's request, after the occurrence and
during the continuance of an Event of Default, all invoices, or bills and
statements sent to any Account Debtor, other obligor or bailee, shall state that
the Receivables and such Collateral shall have been assigned to DLL and/or are
payable directly and only to DLL (other than with respect to federal government
Receivables unless the procedures under the federal Assignment of Claims Act to
assign the Receivable to DLL have been followed). DLL may charge any and all
reasonable and documented costs and expenses relating to the collection of
Borrower’s Receivables to Borrower’s loan account. DLL shall have the right, at
any time, whether or not an Event of Default has occurred, without notice to or
assent of Borrower, in DLL's name, Borrower’s name or in the name of a nominee
of DLL, to verify the validity, amount or any other matter relating to the
Receivables or the other Collateral, by mail, telephone or otherwise (except
that, notwithstanding anything to the contrary contained in the foregoing,
unless an Event of Default has occurred and is continuing, DLL shall conduct all
such verifications in the name of and/or on behalf of Borrower and not in DLL’s
own name or the name of any nominee of DLL).

2.11 Application of Collateral. Subject to the provisions of Section 2.10(a)
above, DLL shall have the continuing and exclusive right to apply or reverse and
re-apply any and all payments to any portion of the Obligations, and such
application or re-application can be in any order or manner that DLL deems
necessary and appropriate in its Permitted Discretion. To the extent that
Borrower makes a payment or DLL receives any payment or proceeds of the
Collateral for Borrower's benefit which is subsequently invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or any other party under any bankruptcy law,
common law or equitable cause, then, to such extent, the Obligations or part
thereof intended to be satisfied by such payment or proceeds shall be revived
and continue as if such payment or proceeds had not been received by DLL and DLL
shall adjust the balance of the Loans to reflect the revival of such Obligations
and reversal of such payment.

3. COLLATERAL.

3.1 Security Interest in the Collateral. To secure the payment and performance
of the Obligations when due, Borrower hereby grants to DLL (i) a first priority
security interest (subject only to Permitted Encumbrances) in all of Borrower's
now owned or hereafter acquired or arising Receivables, Chattel Paper,
Commercial Tort Claims, Deposit Accounts (and all funds and monies from time to
time on deposit therein), Documents, Equipment, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, life
insurance policies, Trademarks, Copyrights, Licenses and Patents, all of
Borrower's money and cash, any and all property now or at any time hereafter in
DLL's possession (including claims and credit balances), and all proceeds of the
foregoing (including proceeds of any insurance policies, proceeds of proceeds
and claims against third parties) and all Supporting Obligations, products,
accessions and all books and records related to any of the foregoing and (ii)
assigns, transfers and sets over to DLL all of its right, title and interest,
powers, privileges and other benefits of all leases, rental agreements and
related documents entered into by Borrower with respect to any Equipment leased
by Borrower as lessor or lessee together with all income, proceeds and other
benefits thereof (all of the foregoing, together with all other property in
which DLL may be granted a lien or security interest, is referred to herein,
collectively, as the “Collateral”).

- 12 -

--------------------------------------------------------------------------------



3.2 Perfection and Protection of Security Interest. Borrower shall, at its
expense, take all actions reasonably requested by DLL at any time to perfect,
maintain, protect and enforce DLL's security interest and other rights in the
Collateral and the priority thereof from time to time, including, without
limitation, (i) executing and filing financing statements and continuations and
amendments thereof, all in form and substance satisfactory to DLL, (ii)
maintaining a perpetual inventory and complete and accurate inventory stock
records, (iii) delivering to DLL warehouse receipts covering any portion of the
Collateral located in warehouses and for which warehouse receipts are issued,
and transferring Inventory to warehouses designated by DLL, (iv) delivering to
DLL any and all other Documents covering any portion of the Collateral; (iv)
[RESERVED], and (v) upon the request of DLL, taking all actions necessary to
give DLL “control” of any and all Deposit Accounts, Electronic Chattel Paper,
Investment Property and/or Letter-of-Credit Rights as defined and provided for
in Sections 9-104, 9-105, 9-106 and 9-107 of the Code respectively. Borrower
represents and covenants that as of the date hereof, Borrower has no Commercial
Tort Claims, and covenants and agrees that if Borrower shall at any time
hereafter acquire any Commercial Tort Claims, Borrower, promptly and in any
event within five (5) days of the filing of any complaint by Borrower with
respect to any such Commercial Tort Claim or Borrower otherwise becoming aware
that such a Commercial Tort Claim has arisen or been acquired, Borrower shall
given written notice to DLL of the filing of such complaint and/or acquisition
of such Commercial Tort Claim, which notice shall include a reasonably detailed
description of such Commercial Tort Claim. Borrower shall provide any other
information reasonably requested by DLL from time to time regarding any such
Commercial Tort Claim and shall from time to time execute and deliver to DLL any
security agreements or other documents requested by DLL in order to create,
perfect, preserve and protect a security interest in favor of DLL in each such
Commercial Tort Claim. Borrower hereby authorizes DLL to file, without
Borrower's signature to the extent permitted by the Code and/or any other
applicable law, one or more financing statements in such jurisdictions as DLL
shall elect in its Permitted Discretion naming Borrower as the “debtor” and DLL
as the “secured party” and indicating as the collateral covered thereby a
description of the Collateral, which such description of the Collateral may
consist of the words “all assets” or “all personal property” of Borrower, and
Borrower further authorizes DLL to file, without Borrower's signature to the
extent permitted by the Code and/or any other applicable law, any and all
amendments to and continuations of such financing statements as DLL shall elect
in its Permitted Discretion. Subject to any applicable provisions of the MRA
Intercreditor Agreement, Borrower acknowledges and agrees that DLL will and is
hereby authorized to send notices pursuant to Section 9-324(b) of the Code to
any and all persons holding security interest that were created prior to the
Closing Date and to any and all persons who have filed UCC-1 financing
statements naming Borrower as the “debtor” prior to the Closing Date stating
that DLL will be acquiring and expects to acquire a purchase-money security
interest in the Floorplanned Inventory and giving a description of the
Floorplanned Inventory. If any Collateral is at any time in the possession or
control of any warehouseman, bailee or any of Borrower's agents or processors,
Borrower shall notify such Person of DLL's security interest in such Collateral
and, upon DLL's request, instruct them to hold all such Collateral for DLL's
account subject to DLL's instructions and/or obtain a waiver from such Person of
that Person’s rights to such Collateral to the extent DLL shall require in its
Permitted Discretion. From time to time, Borrower shall, upon DLL's request,
execute and deliver confirmatory written instruments pledging the Collateral to
DLL, but Borrower's failure to do so shall not affect or limit DLL's security
interest or other rights in and to the Collateral. Until the Obligations have
been fully satisfied and DLL's obligation to make further advances hereunder has
terminated, DLL's security interest in the Collateral shall continue in full
force and effect.

3.3 Preservation of Collateral. DLL may, in its Permitted Discretion, at any
time following notice to Borrower (provided that no such notice shall be
required after the occurrence and during the continuance of an Event of Default)
discharge any lien or encumbrance on the Collateral (including any past due rent
or other obligations owing to any landlord, warehouseman or bailee on whose
property any of the Collateral is stored) or bond the same, pay any insurance,
maintain guards, pay any service bureau, obtain any record or take any other
action to preserve the Collateral and charge the cost thereof to Borrower's loan
account as an Obligation secured by the Collateral.

3.4 Insurance. Borrower will maintain and deliver evidence to DLL of such
insurance as is reasonably required by DLL, including without limitation, all
insurance required pursuant to the Schedule, written by insurers, in amounts,
and with Lender’s loss payee, additional insured and other endorsements, in each
case reasonably satisfactory to DLL. All premiums shall be paid by Borrower as
and when due. Accurate and complete copies of all policies shall be delivered by
Borrower to DLL. If Borrower fails to comply with this

- 13 -


--------------------------------------------------------------------------------



section, DLL may (but shall not be required to) procure such insurance at
Borrower’s expense and charge the cost thereof to Borrower’s loan account as an
Obligation secured by the Collateral.

3.5 Collateral Reporting.

(a) Invoices. Borrower shall not re-date any invoice or sale from the original
date thereof or make sales on extended terms beyond those customary in
Borrower's industry, or otherwise extend or modify the term of any Receivable.
Borrower shall deliver a copy of any invoice reasonably requested by DLL
(provided that nothing contained in the foregoing shall limit DLL’s rights to
when conducting its field examinations and audits of Borrower and the Collateral
to request copies of and verify any invoice consistent with reasonable audit
protocols). Each copy of an invoice delivered to DLL by Borrower will be a
genuine copy of the original invoice sent to the Account Debtor named therein;
and with respect to any invoice or accounts receivable aging report delivered to
DLL, all goods described in each invoice (or in the respective invoice(s)
underlying each Receivable listed on such aging report) will have been delivered
to the Account Debtor and all services of Borrower described in each invoice (or
in the respective invoice(s) underlying each Receivable listed on such aging
report) will have been performed.

(b) Instruments. If any Receivable is or becomes evidenced by a promissory note,
trade acceptance or any other Instrument for the payment of money, Borrower
shall immediately deliver such Instrument to DLL appropriately endorsed to DLL
or accompanied by an appropriate instrument of transfer executed in blank, and,
regardless of the form of any presentment, demand, notice of dishonor, protest
or notice of protest with respect thereto, Borrower shall remain liable thereon
until such instrument is paid in full.

(c) Physical Inventory. Borrower shall maintain a computerized perpetual
inventory system and shall conduct a physical count of the Inventory at such
intervals as DLL requests (but not more frequently than annually unless an Event
of Default has occurred and is continuing) and promptly supply DLL with a copy
of such accounts accompanied by a report of the quantity and value (calculated
at the lower of cost or market value on a first in, first out basis) of the
Inventory and such additional information with respect to the Inventory as DLL
may reasonably request from time to time.

(d) Returns. For so long as no Event of Default has occurred and is continuing
and subject to the provisions of Section 3.6(b), if any Account Debtor returns
any Inventory to Borrower in the ordinary course of its business, Borrower shall
promptly determine the reason for such return and may issue a credit memorandum
to the Account Debtor in the appropriate amount. In the event any Account Debtor
returns Inventory to Borrower after the occurrence and during the continuance of
any Event of Default, Borrower shall (i) hold the returned Inventory in trust
for DLL, (ii) segregate all returned Inventory from all of Borrower's other
property, (iii) conspicuously label the returned Inventory as DLL's property,
(iv) immediately notify DLL of the return of any Inventory, specifying the
reason for such return, the location and condition of the returned Inventory,
and on DLL's request deliver such returned Inventory to DLL, and (v) not dispose
of, or issue any credits or allowances with respect to, any returned Inventory
without DLL’s prior written consent.

(e) Consignments. Borrower shall not consign any Inventory.

3.6 Receivables.

(a) Eligibility. (i) Borrower represents and warrants that as of the date of the
issuance of the invoice for each Receivable and also as of the date any such
Receivable is reported to DLL as an Eligible Receivable, such Receivable covers
and shall cover a bona fide sale or lease and delivery by Borrower of goods or a
bona fide rendition by Borrower of services, in each case in the ordinary course
of its business, and shall be for a liquidated amount and shall not be subject
to any offset, deduction, or counterclaim, or any rights of return or
cancellation (other than rights of return and cancellation granted to customers
in the ordinary course of business), or any lien (except for DLL’s security
interest) or other condition. If any representation or warranty herein is
breached as to any Receivable or any Receivable ceases to be an Eligible
Receivable for any reason other than payment thereof, then DLL may, in addition
to its other rights hereunder, and without limiting the generality of the first
sentence of the definitions of Eligible Receivables or (if applicable) Eligible
Inventory, designate any and all Receivables owing by that Account Debtor as
Receivables that are not Eligible Receivables; provided, that DLL shall in any
such event retain its security interest in all Receivables, whether or not
Eligible Receivables, until the Obligations have been fully satisfied and DLL's
obligation to provide loans hereunder has terminated. If prior to the date of
providing the next Borrowing Base Certificate due and required under this
Agreement, Borrower becomes aware of any matter adversely affecting any one or
more Receivable(s) which have previously been reported to DLL

- 14 -

--------------------------------------------------------------------------------



as Eligible Accounts, including information affecting the credit of the Account
Debtor thereon, Borrower shall promptly notify DLL in writing if the adverse
effect on such Receivable would result in a Material Adverse Effect.

(ii) DLL at any and all times shall be entitled in the exercise of its Permitted
Discretion to (i) establish and increase or decrease the Loan Reserves against
the Revolving Credit Borrowing Base Amount as provided for in the definition of
Loan Reserves and/or as otherwise provided for in the Agreement, (ii) reduce the
advance rates in the Schedule or restore such advance rates to any level equal
to or below the advance rates set forth in the Schedule or (iii) without
limiting the generality of the first sentence of the definition of Eligible
Receivables or the first sentence of the definition of Eligible Inventory (if
applicable), impose additional restrictions (or eliminate the same) for or
tighten or make more restrictive any standards of eligibility set forth in the
definitions of “Eligible Receivables” and “Eligible Inventory” (if applicable)
contained in the Schedule. DLL may but shall not be required to rely on the
schedules and/or reports delivered to DLL in connection herewith in determining
the then eligibility of Receivables and Inventory. Reliance thereon by DLL from
time to time shall not be deemed to limit the right of DLL to revise advance
rates or standards of eligibility as provided above.

(b) Disputes. If prior to the date of providing the next Borrowing Base
Certificate due and required under this Agreement, Borrower becomes aware of an
dispute or claims with respect to any one or more Receivable(s) which have
previously been reported to DLL as Eligible Accounts, Borrower shall notify DLL
promptly of all such disputes or claims with respect to any such Receivable(s)
if the failure of the Account Debtor to pay such Receivable(s) as a result of
such dispute would have a Material Adverse Effect. With respect to any
Receivable that becomes subject to any such dispute or claim, Borrower shall
settle or adjust such disputes or claims at no expense to DLL, but no discount,
credit or allowance shall be granted to any Account Debtor and no returns of
merchandise shall be accepted by Borrower without DLL's consent, except for
discounts, credits and allowances made or given and returns accepted in the
ordinary course of Borrower's business. DLL may, at any time after the
occurrence and during the continuance of an Event of Default, settle or adjust
disputes or claims directly with Account Debtors for amounts and upon terms
which DLL considers advisable in its reasonable credit judgment and, in all
cases, DLL shall credit Borrower's loan account with only the net amounts
received by DLL in payment of any Receivables.

3.7 Equipment. Borrower shall keep and maintain the Equipment in good operating
condition and repair and make all necessary replacements thereto to maintain and
preserve the value and operating efficiency thereof at all times consistent with
Borrower's past practice, ordinary wear and tear excepted. Borrower shall not
permit any item of Equipment to become a fixture (other than a trade fixture) to
real estate or an accession to other property unless such real estate or
property is subject to a first priority, perfected security interest in favor of
DLL.

3.8 Other Liens; No Disposition of Collateral. Borrower represents, warrants and
covenants that except for DLL's security interest and, with respect to
Collateral other than Eligible Accounts, Eligible Inventory or Floorplanned
Inventory, other Permitted Encumbrances, and such other liens, claims and
encumbrances as may be permitted by DLL in its Permitted Discretion from time to
time in writing, all Collateral is and shall continue to be owned by it free and
clear of all liens, claims and encumbrances whatsoever. Furthermore, Borrower
shall not, without DLL's prior written approval, sell, encumber or dispose of or
permit the sale, encumbrance or disposal of any Collateral or any of its other
assets (or any interest of Borrower therein), except as permitted by Section
6.2.1 below. In the event DLL gives any such prior written approval with respect
to any such sale of Collateral, the same may be conditioned on the sale price
being equal to, or greater than, an amount acceptable to DLL. The proceeds of
any such sales, as well as all other sales of any of the Collateral, shall be
remitted to DLL pursuant to this Agreement (specifically including Section
2.10(c) hereof) for application to the Obligations.

3.9 Collateral Security. The Obligations shall constitute one loan secured by
the Collateral. DLL may, in its Permitted Discretion, (i) exchange, enforce,
waive or release any of the Collateral, (ii) after the occurrence and during the
continuance of an Event of Default, apply Collateral and direct the order or
manner of sale thereof as it may determine, and (iii) after the occurrence and
during the continuance of an Event of Default, settle, compromise, collect or
otherwise liquidate any Collateral in any manner without affecting its right to
take any other action with respect to any other Collateral. DLL shall have no
obligation to exercise its rights against the Collateral in any particular
order, or to exercise its rights against any or all of the Collateral (or to
forbear from exercising its rights against any or all of the Collateral) prior
to exercising any other rights it may have against Borrower and/or any rights it
may have against any one or more Guarantors (if any exist) or to otherwise
marshal any

- 15 -

--------------------------------------------------------------------------------



of the Collateral or other assets of Borrower for the benefit of Borrower or any
other party (including any Guarantor that may exist from time to time) and
Borrower waives any and all such rights of marshalling.

4. CONDITIONS OF CLOSING.

4.1 Initial Advance. DLL shall not, and, regardless of whether the Schedule
provides that any portion of the Total Facility is a committed facility, shall
not under any circumstances be deemed to have any obligation to, make the
initial advance hereunder unless each of the following conditions and any
additional conditions specified in the Schedule is fulfilled, to the
satisfaction of DLL and its counsel in the exercise of their reasonable business
judgment, and without limiting the generality of the foregoing, any and all
documents, agreements, contracts or instruments required to be delivered under
such conditions below or in the Schedule shall be in form and substance
acceptable to DLL and its counsel in the exercise of their reasonable business
judgment (the date of fulfillment of all such conditions, the “Closing Date”):

(a) Loan Documents. DLL shall have received each of the following Loan
Documents: (i) the Agreement and the Schedule hereto fully and properly executed
by Borrower; (ii) promissory notes in such amounts and on such terms and
conditions as DLL shall specify, executed by Borrower; (iii) such security
agreements, intellectual property assignments, guaranty agreements, pledge
agreements, mortgages and deeds of trust as DLL may require with respect to this
Agreement, executed by each of the parties thereto and, if applicable, duly
acknowledged for recording or filing in the appropriate governmental offices;
(iv) such other documents, instruments and agreements in connection herewith as
DLL shall require, executed, certified and/or acknowledged by such parties as
DLL shall have designated;

(b) Terminations/Subordinations by Existing Lender. Borrower's existing
lender(s), if any, (other than MRA Systems, Inc.) shall have executed and
delivered UCC termination statements and other documentation evidencing the
termination of its liens and security interests in the assets of Borrower or a
subordination agreement in form and substance satisfactory to DLL in its
Permitted Discretion, and all loan documents of any kind between Borrower and
any such existing lender that is not becoming a Subordinating Creditor shall
have been terminated; and DLL shall have approved in its Permitted Discretion
any outstanding payoff arrangements with the foregoing creditors;

(c) Charter and Other Corporate Documents. DLL shall have received copies of (i)
Borrower's Bylaws and Articles or Certificate of Incorporation, as amended,
modified, or supplemented to the Closing Date, certified by the Secretary of
Borrower; and (ii) Borrower’s registrations of fictitious names, trademarks,
tradenames and Internet domain names.

(d) Good Standing. DLL shall have received a certificate of status with respect
to Borrower, and each other Loan Party (other than a Subordinating Creditor),
dated within ten (10) days prior to the Closing Date, by the Secretary of State
or other similar official of the state of incorporation or organization of
Borrower or such Loan Party (other than a Subordinating Creditor), which
certificate shall indicate that Borrower or such Loan Party(other than a
Subordinating Creditor) is in good standing in such state;

(e) Foreign Qualification. DLL shall have received certificates of status with
respect to Borrower and each other Loan Party (other than a Subordinating
Creditor), each dated within thirty (30) days prior to the Closing Date, issued
by the Secretary of State or other similar official of each state in which such
party's failure to be duly qualified or licensed would have a material adverse
effect on its business, operations, financial condition or assets, indicating
that such party is in good standing;

(f) Authorizing Resolutions and Incumbency. DLL shall have received (i) a copy
of resolutions of Borrower's Board of Directors authorizing the execution and
delivery of this Agreement and the other Loan Documents, (ii) a copy of
resolutions of each other Loan Party’s (other than a Subordinating Creditor)
Board of Directors authorizing the execution and delivery of the Loan Documents
to which such Loan Party is a party, and authorizing specific officers of such
Loan Party to execute same, and (iii) a certificate from the Secretary of
Borrower and each other Loan Party (other than a Subordinating Creditor),
attesting to (A) the adoption of the such resolutions, and (B) the authenticity
of original specimen signatures of such officers;

(g) Insurance. DLL shall have received the insurance certificates and certified
copies of policies required by Section 3.4 hereof, in form and substance
satisfactory to DLL and its counsel, including if so required an additional
insured endorsement in favor of DLL with respect to all liability policies and a
lender’s loss payable endorsement in favor of DLL with respect to all casualty
and business interruption policies, each in form and substance acceptable to DLL
and its counsel;

(h) Title Insurance. DLL shall have received binding commitments to issue title
insurance, in form and

- 16 -

--------------------------------------------------------------------------------



substance satisfactory to DLL and its counsel, with respect to any real property
that constitutes part of the Collateral;

(i) Searches; Certificates of Title; Perfection. DLL shall have received
searches reflecting the filing of its financing statements and fixture filings
in such jurisdictions as it shall determine, and shall have received
certificates of title with respect to any applicable Collateral and shall have
received executed copies of any and all agreements and/or received possession of
any certificates necessary for DLL to have “control” over any applicable
Collateral as described in Section 3.2 above, all of which shall have been duly
executed, filed and/or delivered in a manner sufficient to perfect all of the
security interests granted to DLL;

(j) Landlord, Bailee and Mortgagee Waivers. To the extent requested by DLL, DLL
shall have received landlord, bailee and/or mortgagee waivers from the lessors,
bailees and/or mortgagees of all locations where any Collateral is located;

(k) Fees. Borrower shall have paid all fees payable by it on the Closing Date
pursuant to this Agreement;

(l) Opinion of Counsel. DLL shall have received an opinion of Borrower's counsel
covering such matters as DLL shall determine in its Permitted Discretion;

(m) Officer Certificate. DLL shall have received a certificate of the Chief
Executive Officer or similar official of Borrower, attesting to the accuracy of
each of the representations and warranties of Borrower set forth in this
Agreement and the fulfillment of all conditions precedent to the initial advance
hereunder;

(n) Solvency Certificate. DLL shall have received a signed certificate of the
Borrower’s duly elected Chief Financial Officer or such other officer of
Borrower acceptable to DLL, concerning the solvency and financial condition of
Borrower, on DLL's standard form;

(o) Blocked Account. Any Blocked Account or Dominion Account required by DLL,
and any and all documents required to give DLL “control” over any such
account(s) as defined and provided for in Section 9-104 of the Code, shall have
been established to the satisfaction of DLL in its Permitted Discretion;

(p) [RESERVED];

(q) RESERVED;

(r) Representations and Warranties; No Event of Default. The representations an
warranties of Borrower set forth in the Agreement shall be accurate in all
material respects, before and after giving effect to such initial advance and to
the application of any proceeds thereof; and no event which would constitute an
Event of Default, or an event which, with notice or the passage of time or both,
would constitute an Event of Default, has occurred and is continuing, or would
result from such initial advance or from the application of any proceeds
thereof.

(s) Minimum Excess Availability or Excess Revolver Availability. If required by
DLL, Borrower shall have Excess Availability and/or Excess Revolver Availability
hereunder of not less than the amount specified in the Schedule, after giving
effect to the initial advance hereunder.

(t) Schedule Conditions. Borrower shall have complied with all additional
conditions precedent as set forth in the Schedule.

(u) Other Matters. All other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed
or recorded and shall be in form and substance reasonably satisfactory to DLL
and its counsel.

4.2 Subsequent Advances. DLL shall not, and, regardless of whether the Schedule
provides that any portion of the Total Facility is a committed facility, shall
not under any circumstances be deemed to have any obligation to, make any
advance subsequent to the initial advance hereunder unless, on and as of the
date of each such advance, each of the further conditions precedent shall be
fulfilled: (i) the representations and warranties of Borrower set forth in this
Agreement as remade on the date of such advance pursuant to Section 5.18 below
shall be accurate in all material respects, before and after giving effect to
such advance or issuance and to the application of any proceeds thereof; (ii) no
Event of Default and no event which, with notice or passage of time or both,
would constitute an Event of Default has occurred and is continuing, or would
result from such advance or issuance or from the application of any proceeds
thereof; (iii) no material adverse change has occurred in the Borrower’s
business, operations, financial condition, or assets or in the prospect of
repayment of the Obligations; and (iv) DLL shall have received such other
approvals, opinions or documents as shall be required under and consistent with
the provisions of this Agreement.

- 17 -

--------------------------------------------------------------------------------



5. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants that:

5.1 Due Organization. Borrower and each of its Subsidiaries is a corporation
duly organized, validly existing and in good standing under the laws of the
State set forth on the Schedule, is qualified and authorized to do business and
is in good standing in all states in which such qualification and good standing
are necessary in order for it to conduct its business and own its property
except to the extent that the failure to be so qualified in any such state(s)
other than the applicable state of organization would not have a Material
Adverse Effect (which states, as of the Closing Date, are listed on the
Schedule), and has all requisite power and authority to conduct its business as
presently conducted, to own its property and to execute and deliver each of the
Loan Documents to which it is a party and perform all of its Obligations
thereunder and has not taken any steps to wind up, dissolve or otherwise
liquidate its assets.

5.2 Other Names. As of the Closing Date, neither Borrower nor any of its
Subsidiaries has, during the preceding five (5) years, been known by or used any
other corporate or fictitious name except as set forth in the Schedule, nor has
Borrower nor any of its Subsidiaries been the surviving entity of a merger or
consolidation or acquired all or substantially all of the assets of any person
or acquired any assets of another person outside of the ordinary course of
business during such time, except as set forth in the Schedule.

5.3 Due Authorization. The execution, delivery and performance by each of
Borrower and each of its Subsidiaries of the Loan Documents to which it is a
party have been authorized by all necessary corporate action and do not and
shall not constitute a violation of any applicable law or of such entity’s
Articles or Certificate of Incorporation or By-Laws or any other document,
agreement or instrument to which such entity is a party or by which such entity
or its assets are bound.

5.4 Binding Obligation. Each of the Loan Documents to which Borrower and each of
its Subsidiaries is a party is the legal, valid and binding obligation of such
entity enforceable against such entity in accordance with its terms subject to
the effect of any applicable bankruptcy, fraudulent transfer, moratorium,
insolvency, reorganization or other similar laws affecting the rights of
creditors generally and the effect of general principles of equity whether
applied by a court of equity or law.

5.5 Intangible Property. Borrower and each of its Subsidiaries possesses
adequate Trademarks, Copyrights, Licenses and Patents for the present and
planned future conduct of its business without any known conflict with the
rights of others, and each is valid and enforceable and has been duly registered
or filed with the appropriate governmental or regulatory authorities; each of
the patents, patent applications, copyrights, Internet domain names, trademarks
and trademark applications of Borrower and each of its Subsidiaries which have
been registered or filed with any governmental or regulatory authority
(including the U.S. Patent and Trademark Office, U.S. Copyright Office and the
Library of Congress) as of the Closing Date are listed by name, date and filing
number in the Schedule and if any such assets have been acquired (whether by
purchase from a third party or registration or filing with any such governmental
or regulatory authority by Borrower) since the date hereof, Borrower has given
written notice of any such acquisition, filing or registration to DLL and has
taken all actions requested by DLL to perfect DLL’s rights and liens with
respect to such assets.

5.6 Capital. Borrower and each of its Subsidiaries has capital sufficient to
conduct its business, is able to pay its debts as they mature and owns property
having a fair salable value greater than the amount required to pay all of its
debts (including contingent debts).

5.7 Material Litigation. There is no pending or overtly threatened litigation,
actions or proceedings against Borrower nor any of its Subsidiaries which if
determined adversely to Borrower or such Subsidiary, would have a Material
Adverse Effect.

5.8 Title; Security Interests of DLL. Borrower has good, indefeasible and
merchantable title to the Collateral and, upon the execution and delivery of the
Loan Documents, filing of UCC-1 Financing Statements in the appropriate offices,
delivery of the certificate(s) evidencing any pledged securities, the filing of
any collateral assignments or security agreements regarding Borrower’s
Trademarks, Copyrights, Licenses and Patents, if any, with the appropriate
governmental or regulatory authorities, the recording of any mortgages or deeds
of trust with respect to real property in the appropriate offices, the notation
of DLL’s security interest on any certificate of title for any of the Collateral
and all necessary steps being taken and all necessary agreements and documents
being executed to give DLL “control” as provided for under Sections 9-104 and
9-107 with respect to all of Borrower’s Deposit Accounts and Letter-of-Credit
Rights, this Agreement and such documents shall create valid and perfected first
priority liens in and to the Collateral, subject only to Permitted Encumbrances.
Each Subsidiary of Borrower

- 18 -


--------------------------------------------------------------------------------



has good, indefeasible and merchantable title to all of its property and assets,
free and clear of all liens and security interest other than Permitted
Encumbrances.

5.9 Restrictive Agreements; Labor Contracts. Neither Borrower nor any of its
Subsidiaries is a party or subject to any contract, or subject to any charge,
corporate restriction, judgment, decree or order, in either such case materially
and adversely affecting its business, assets, operations, prospects or
condition, financial or otherwise, or which restricts its right or ability to
incur Indebtedness, and it is not party to any material labor dispute. In
addition, no labor contract to which Borrower or any of its Subsidiaries is a
party is scheduled to expire during the Term of this Agreement, except as
disclosed to DLL in writing prior to the date hereof.

5.10 Laws. Neither Borrower nor any of its Subsidiaries is in violation of any
applicable statute, regulation, ordinance or any order of any court, tribunal or
governmental agency, which such violation could reasonably be expected to
materially and adversely affect the Collateral or its business, assets,
operations, prospects or condition, financial or otherwise.

5.11 Consents. Borrower has obtained or caused to be obtained or issued any
required consent of a governmental agency or other Person in connection with the
financing contemplated hereby.

5.12 Defaults. Neither Borrower nor any of its Subsidiaries is in default, nor
has any event occurred which, with the giving of notice or the lapse of time, or
both, would cause such a default, with respect to any note, indenture, loan
agreement, mortgage, lease, deed or other agreement to which it is a party or by
which it or its assets are bound, if in any such case, the result of such
default, and/or of any termination or acceleration of such note, indenture, loan
agreement, mortgage, lease, deed or other agreement occurring or permitted to
occur as a result of such default, would have a Material Adverse Effect.

5.13 Financial Condition. The Prepared Financials fairly present the financial
condition and results of operations of Borrower and its Consolidated
Subsidiaries and those of such other Persons described therein as of the
respective dates thereof in accordance with GAAP; there are no material
omissions from the Prepared Financials or other facts or circumstances existing
as of the respective dates thereof not reflected in the Prepared Financials; and
there has been no material and adverse change in such financial condition or
operations since the date of the latest initial Prepared Financials delivered to
DLL hereunder on or prior to the Closing Date.

5.14 ERISA. None of Borrower, any of its Subsidiaries, any ERISA Affiliate, or
any Plan is or has been in violation of any of the provisions of ERISA, any of
the qualification requirements of IRC Section 401(a) or any of the published
interpretations thereunder, nor has Borrower or any Subsidiary of Borrower or
any ERISA Affiliate received any notice to such effect. No notice of intent to
terminate a Plan has been filed under Section 4041 of ERISA, nor has any Plan
been terminated under ERISA. The PBGC has not instituted proceedings to
terminate, or appointed a trustee to administer, a Plan. No lien upon the assets
of Borrower or any Subsidiary of Borrower has arisen with respect to a Plan. No
prohibited transaction or Reportable Event has occurred with respect to a Plan.
Neither Borrower nor any of its Subsidiaries nor any ERISA Affiliate has
incurred any withdrawal liability with respect to any Multiemployer Plan.
Borrower and each of its Subsidiaries and each ERISA Affiliate have made all
contributions required to be made by them to any Plan or Multiemployer Plan when
due. There is no accumulated funding deficiency in any Plan, whether or not
waived.

5.15 Taxes. Borrower and its Subsidiaries have filed all material tax returns
and such other reports as each is required by law to file and has paid or made
adequate provision for the payment on or prior to the date when due of all
taxes, assessments and similar charges that are due and payable except to the
extent such obligation is being contested by Borrower reasonably and in good
faith through proper proceedings (but only so long as appropriate reserves as
shall be required in conformity with GAAP have been established in respect of
such contested obligations and the enforcement of any liens that may arise in
favor of the applicable taxing authority or other governmental body as a result
of the Borrower’s failure to pay are effectively stayed pending the resolution
of the applicable contest proceedings).

5.16 Locations; Federal Tax ID No. The chief executive office of Borrower and
each of its Subsidiaries and the offices and locations where Borrower and each
of its Subsidiaries keeps the Collateral (or, in the case of any Subsidiary, any
of its other assets and property) (except for Inventory in transit) are at the
locations set forth in the Schedule, except to the extent that such locations
may have been changed or established after notice to DLL in accordance with
Section 6.1.4. The federal tax identification number of Borrower and each
Subsidiary of Borrower is as shown in the Schedule. Notwithstanding anything to
the contrary contained in this Agreement, regardless of whether DLL shall have
required Borrower to provide an acceptable landlord, bailee or warehouseman

- 19 -


--------------------------------------------------------------------------------



waiver with respect to any particular location where any Collateral is located
for the purposes of Section 4.1(j) or the first sentence of Section 6.1.11, no
Collateral that is located at any location which is not owned by Borrower and
with respect to which Borrower has not provided to DLL an acceptable landlord,
bailee or warehouseman waiver shall be considered Eligible Inventory for any
purposes under this Agreement unless DLL, acting in its Permitted Discretion,
shall have agreed otherwise in writing and, if DLL shall so elect in its
Permitted Discretion, an appropriate Loan Reserve shall have been established by
DLL against the Revolving Credit Borrowing Base Amount for the rent and/or other
obligations that will from time to time be owing to the applicable landlord,
bailee or warehouseman with respect to such location.

5.17 Business Relationships. There exists no actual or threatened termination,
cancellation or limitation of, or any modification or change in, the business
relationship between Borrower or any Subsidiary of Borrower and any customer or
any group of customers whose purchases individually or in the aggregate are
material to the business of Borrower or such Subsidiary, or with any material
supplier, and there exists no present condition or state of facts or
circumstances which would materially and adversely affect Borrower or such
Subsidiary or prevent Borrower or such Subsidiary from conducting such business
after the consummation of the transactions contemplated by this Agreement in
substantially the same manner in which it has heretofore been conducted.

5.18 Margin Stock. As of the Closing Date, neither Borrower nor any of its
Subsidiaries owns any margin stock (within the meaning of Regulation U issued by
the Board of Governors of the Federal Reserve System), and none of the
Indebtedness of Borrower or any of its Subsidiaries in existence on the Closing
Date, whether such Indebtedness is being paid off with the proceeds of the
initial Loans being made hereunder or is permitted to remain outstanding under
the provisions of Section 6.2.11, was incurred for the purpose of purchasing or
carrying any such margin stock.

5.19 Reaffirmations. Each request for a loan made by Borrower pursuant to this
Agreement shall constitute (i) an automatic representation and warranty by
Borrower to DLL that there does not then exist (nor will there result from such
advance or issuance or from the application of any proceeds thereof) any Event
of Default or event which, with notice or the passage of time or both, would
constitute an Event of Default, (ii) a reaffirmation as of the date of said
request (or, if such representation expressly related to an earlier date, as of
such earlier date) that all of the representations and warranties of Borrower
contained in this Agreement and the other Loan Documents are accurate in all
material respects; and (iii) a representation and warranty that all of the
conditions precedent to such advance specified in Section 4.2 above have been
satisfied as of such date.

6. COVENANTS.

6.1 Affirmative Covenants. Borrower covenants that, so long as any Obligation
remains outstanding and this Agreement is in effect, it shall and shall cause it
of its Subsidiaries to:

          6.1.1 Taxes. File all tax returns and pay or make adequate provision
for the payment of all taxes, assessments and other charges on or prior to the
date when due except to the extent such obligation is being contested by
Borrower reasonably and in good faith through proper proceedings (but only so
long as appropriate reserves as shall be required in conformity with GAAP have
been established in respect of such contested obligations and the enforcement of
any liens that may arise in favor of the applicable taxing authority or other
governmental body as a result of the Borrower’s failure to pay are effectively
stayed pending the resolution of the applicable contest proceedings).

          6.1.2 Notice of Litigation. Promptly notify DLL in writing of any
litigation, suit or administrative proceeding which may materially and adversely
affect the Collateral or Borrower's or any Subsidiary’s business, assets,
operations, prospects or condition, financial or otherwise, whether or not the
claim is covered by insurance.

          6.1.3 ERISA. Notify DLL in writing (i) promptly upon the occurrence of
any event described in Paragraph 4043 of ERISA, other than a termination,
partial termination or merger of a Plan or a transfer of a Plan's assets and
(ii) prior to any termination, partial termination or merger of a Plan or a
transfer of a Plan's assets.

          6.1.4 Change in Location. Notify DLL in writing forty-five (45) days
prior to any change in the location of Borrower's or any Subsidiary’s chief
executive office or any change in the location of any Collateral (or any other
assets or property of any Subsidiary) to a location not previously disclosed to
DLL on the Schedule or pursuant to this Section 6.1.4, or Borrower's or any
Subsidiary’s opening or closing of any other place of business.

- 20 -

--------------------------------------------------------------------------------



          6.1.5 Corporate Existence. Maintain its corporate existence and good
standing in its jurisdiction of organization and its qualification to do
business and good standing in all other states necessary for the conduct of its
business (except to the extent any such failure to be so qualified and/or in
good standing in any state other than its jurisdiction of incorporation would
not have a Material Adverse Effect) and the ownership of its property and
maintain adequate assets and Trademarks, Copyrights, Licenses and Patents for
the conduct of its business (except to the extent any such failure to maintain
ownership and adequate assets and Trademarks, Copyrights, Licenses and Patents
would not have a Material Adverse Effect).

          6.1.6 Labor Disputes. Promptly notify DLL in writing of any material
labor dispute to which Borrower or any Subsidiary of Borrower is or may become
subject and the expiration of any labor contract to which Borrower or any
Subsidiary of Borrower is a party or bound.

          6.1.7 Violations of Law. Promptly notify DLL in writing of any
violation of any law, statute, regulation or ordinance of any governmental
entity, or of any agency thereof, applicable to Borrower or any Subsidiary of
Borrower which may materially and adversely affect the Collateral or Borrower's
or such Subsidiary’s business, assets, prospects, operations or condition,
financial or otherwise.

          6.1.8 Defaults. Notify DLL in writing within five (5) Business Days of
the occurrence of Borrower's or any Subsidiary’s default under any Indebtedness,
note, indenture, loan agreement, mortgage, lease or other similar agreement to
which Borrower or any Subsidiary of Borrower is a party or by which Borrower or
any Subsidiary of Borrower is bound, if any such case the result of such
default, and/or any termination or acceleration of such Indebtedness, note,
indenture, loan agreement, mortgage, lease or other similar agreement occurring
or permitted to occur as a result of such default, would have a Material Adverse
Effect,. Without limiting the generality of the foregoing and for the avoidance
of doubt, Borrower shall so notify DLL of the occurrence of any Event of Default
under this Agreement or any event which, which notice or the passage of time or
both would constitute an Event of Default under this Agreement.

          6.1.9 Capital Expenditures. Promptly notify DLL in writing of the
making of any Capital Expenditure materially affecting Borrower's or any
Subsidiary’s business, assets, prospects, operations or condition, financial or
otherwise.

          6.1.10 Books and Records. Keep records and books of account with
respect to its business activities in which proper entries are made in
accordance with GAAP, reflecting all of its financial transactions.

          6.1.11 Leases; Warehouse Agreements. Both (i) provide DLL with copies
of all agreements between Borrower or any Subsidiary of Borrower and any
landlord, bailee or warehouseman which owns any premises at which any Collateral
may, from time to time, be located, and (ii) subject to the provisions of the
Post-Closing Conditions section of the Schedule with respect to the locations of
Borrower in existence as of the Closing Date, use its commercially reasonable
best efforts to provide landlord, bailee, warehouseman and mortgagee waivers in
form acceptable to DLL with respect to all locations where any Collateral is
hereafter located to the extent requested by DLL.

          6.1.12 Additional Documents. At DLL's request, promptly execute or
cause to be executed and delivered to DLL any and all documents, instruments or
agreements reasonably deemed necessary by DLL to give effect to or carry out the
terms or intent of this Agreement or any of the other Loan Documents with
respect to the Obligations or the Collateral, including all such all documents,
instruments or agreements reasonably deemed necessary establish, create,
preserve, protect and perfect a first priority Lien (subject only to Permitted
Encumbrances) in favor of DLL on the Collateral (including Collateral acquired
after the date hereof). Without limiting the generality of the foregoing, if any
of the Receivables with a face value in excess of the amount set forth in the
Schedule arises out of a contract with the United States of America or any
department, agency, subdivision or instrumentality thereof, Borrower shall
promptly notify DLL of such fact in writing and shall execute any instruments
and take any other action required or requested by DLL to comply with the
provisions of the Federal Assignment of Claims Act.

          6.1.13 Financial Covenants. Comply with the financial covenants set
forth in the Schedule.

          6.1.14 Issuing of Credit Memoranda. Borrower shall issue credit
memoranda in the ordinary course of its business no later than the number of
Business Days referenced in the Schedule after: (i) Borrower's receipt of
returned goods or merchandise; or (ii) any Account Debtor shall become entitled
to a credit from Borrower under any other circumstances.

          6.1.15 Other Covenants. Borrower shall and shall cause its
Subsidiaries (as and if applicable) to

- 21 -


--------------------------------------------------------------------------------



comply with any other covenants set forth in the Schedule at Section 6.1.15 of
the Schedule.

6.2 Negative Covenants. Without DLL's prior written consent, which consent DLL
may withhold in its Permitted Discretion, so long as any Obligation remains
outstanding and this Agreement is in effect, Borrower shall not and shall not
permit any of its Subsidiaries to:

          6.2.1 Mergers, Consolidations, Fundamental Changes of Business. Merge,
reorganize, consolidate or amalgamate with or acquire any other Person (except
that any Borrower entity may merge into any other Borrower entity), or wind up
its affairs or dissolve itself; or acquire by purchase, lease or otherwise all
of substantially all or any material part of the assets or capital stock or
other equity interests of any Person or any business or division of any Person;
or make any other material change in its capital structure or in its business or
operations which might adversely affect the repayment of the Obligations.
Without contradicting or limiting the generality of the foregoing, Borrower
shall not and shall not permit any Subsidiary to sell, transfer, lease or
otherwise dispose of any of its property or assets, except for (i) the sale of
Inventory of Borrower and its Subsidiaries in the ordinary course of business or
(ii) sales of equipment or other assets or property (excluding any and all
Inventory of Borrower and any Subsidiary of Borrower and Receivables of Borrower
and any Subsidiary of Borrower) that is obsolete, worn-out or no longer useful
in the conduct of Borrower’s or such Subsidiary’s business so long as (x) any
such sale or disposition of obsolete, worn-out or no longer useful assets shall
be made for fair market value and (y) Borrower shall give at least five (5) days
prior written notice to DLL of each and any such proposed sale or disposition
if, after giving effect thereto, the aggregate fair market value of all such
Property disposed of in any fiscal year of Borrower and its Subsidiaries (taken
as a whole) pursuant to this clause (y) will exceed $50,000 (even if such a
notice has already been given with respect to one or more prior transactions in
such fiscal year).

          6.2.2 Loans. Make advances, loans or extensions of credit to, or
invest in, any Person except as set forth in the Schedule.

          6.2.3 Dividends. Declare or pay cash dividends or distributions upon
any of its stock or other equity interests, except as permitted on the Schedule,
or distribute any of its property or redeem, retire, purchase or acquire
directly or indirectly any of its stock or other equity interests.

          6.2.4 [RESERVED]. .

          6.2.5 Indebtedness of Others. Become directly or contingently liable
for the Indebtedness of any Person (other than for any Indebtedness of another
Borrower that is permitted to be outstanding under Section 6.2.11 below), except
by endorsement of instruments for deposit; and except for the existing
guarantees made by Borrower or any Subsidiary of Borrower prior to the date
hereof, if any, which are set forth in the Schedule.

          6.2.6 Repurchase. Make a sale to any customer on a bill-and-hold,
guaranteed sale, sale and return, sale on approval, consignment, or any other
repurchase or return basis.

          6.2.7 Name. Use any corporate or fictitious name other than its
corporate name as set forth in its Articles or Certificate of Incorporation on
the date hereof or as set forth in the Schedule; or change its legal name or
jurisdiction of organization, or become organized in any additional
jurisdiction, or change the nature of its entity organization (e.g., change from
a corporation to a limited liability company), whether by merger, conversion
under state law or otherwise, without giving at least thirty (30) days prior
written notice of any such change to DLL.

          6.2.8 Payment of Subordinated Debt. Make any payment (whether of
principal or interest or any other fee or obligations of any kind) under and/or
in respect of any Subordinated Debt (specifically including the Existing
Affiliated Subordinated Debt) except to the extent that such payment is
expressly permitted to be make pursuant to the Subordination Agreement governing
such Subordinated Debt.

          6.2.9 Compensation. Pay total compensation (considering Borrower and
its Subsidiaries taken together as a whole) (exclusive of any cash dividends or
distributions permitted under Section 6.2.3, if any), including salaries,
withdrawals, fees, bonuses, commissions, drawing accounts and other payments,
whether directly or indirectly, in money or otherwise, during any fiscal year to
all of Borrower's and its Subsidiary’s executives, officers and directors (or
any relative thereof) in an amount in excess of the amount set forth in the
Schedule.

          6.2.10 Capital Expenditure. Make or incur any Capital Expenditure if,
after giving effect thereto, the aggregate amount of all Capital Expenditures by
Borrower and its Subsidiaries (taken together as a whole) in any fiscal year
would exceed the amount set forth in the Schedule.

- 22 -

--------------------------------------------------------------------------------



          6.2.11 Indebtedness. Create, incur, assume or permit to exist any
Indebtedness, other than (i) the Obligations, (ii) trade payables and other
contractual obligations to suppliers and customers incurred in the ordinary
course of business, (iii) other Indebtedness existing on the date of this
Agreement and reflected in the latest initial Prepared Financials delivered to
DLL hereunder on or prior to the Closing Date (except Indebtedness paid on the
date of this Agreement from proceeds of the initial advances hereunder); (iv)
purchase money indebtedness incurred in connection with Capital Expenditures,
including Capital Leases, not in excess of the amount set forth in the Schedule
(v) Subordinated Debt (specifically including the Existing Affiliated
Subordinated Debt); and (vi) any other Indebtedness specifically permitted in
the Schedule.

          6.2.12 Affiliate Transactions. Except as set forth below or on the
Schedule, or as permitted under Sections 6.2.2, 6.2.3 and 6.2.9, sell, transfer,
distribute or pay any money or property to any Affiliate, or invest in (by
capital contribution or otherwise) or purchase or repurchase any stock or
Indebtedness, or any property, of any Affiliate, or become liable on any
guaranty of the indebtedness, dividends or other obligations of any Affiliate.
Notwithstanding the foregoing, if no Event of Default has occurred, Borrower and
its Subsidiaries may engage in transactions with Affiliates in the ordinary
course of business, in amounts and upon terms which are fully disclosed to DLL
and which are no less favorable to Borrower or to such Subsidiary than would be
obtainable in a comparable arm's length transaction with a Person who is not an
Affiliate.

          6.2.13 Nature of Business. Enter into any new business (other than any
business or business line reasonably related to the business(es) and business
line(s) engaged in by Borrower as of the Closing Date) or make any material
change in any of Borrower's or any Subsidiary’s business objectives, purposes or
operations inconsistent with this Section.

          6.2.14 DLL's Name. Use the name of DLL in connection with any of
Borrower's or any Subsidiary’s business or activities, except in connection with
internal business matters or as required in dealings with governmental agencies
and financial institutions or with trade creditors of Borrower or any Subsidiary
of Borrower, solely for credit reference purposes.

          6.2.15 Permitted Uses of Proceeds of Loans; Margin Security. Use the
proceeds of any Floorplan Loan for any purpose other than the purchase and/or
financing of Floorplan Inventory to be sold to Borrower’s customers (or, in the
case of any Refinancing Floorplan Loan, the refinancing and/or payoff of similar
“floorplan” loans made to Borrower by its prior lender(s) to fund the purchase
and/or finance of Inventory) or use the proceeds any Revolving Credit Loan for
any purpose other than Borrower’s general corporate purposes consistent with
past practices and, if applicable, the refinancing and/or payoff of prior
Indebtedness in existence on the Closing Date required to be refinanced and/or
paid off pursuant to Section 4.1 of the Agreement. Without limiting the
generality of the foregoing, Borrower shall not and shall not permit any
Subsidiary of Borrower to engage (and has not in the past) engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System);
use any proceeds of any Loan or other advance to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock, or in any manner which might cause such Loan or other advance
or the application of such proceeds to violate (or require any regulatory filing
under) Regulation T, Regulation U, Regulation X or any other regulation of the
Board of Governors of the Federal Reserve System, in each case as in effect on
the date or dates of such Loan or other advance and such use of proceeds; or use
any proceeds of any Loan or other advance to acquire any security of a class
which is registered pursuant to Section 12 of the Securities Exchange Act of
1934.

          6.2.16 Real Property. Purchase or acquire any real property without
DLL’s prior written consent (which consent shall not be unreasonably
conditioned, withheld or delayed), a condition of which consent shall include
delivery of appropriate title and environmental reports and analysis, in form
and substance satisfactory to DLL and its counsel.

          6.2.17 Liens. Create, incur, assume or suffer to exist any lien upon
any of its Property, whether now owned or hereafter acquired, except Permitted
Encumbrances.

          6.2.18 Change in Fiscal Year; Auditors. Change the commencement or
ending date of the fiscal year of Borrower and its Consolidated Subsidiaries or
retain the independent public auditors for purposes of preparing the Borrower’s
and its Consolidated Subsidiaries’ audited financial statements which are
different than those retained by Borrower and its Consolidated Subsidiaries at
the time of the Closing Date, in each case, without providing at least thirty
(30) days prior written notice to DLL.

- 23 -

--------------------------------------------------------------------------------



          6.2.19 Issuance of Stock. Except as permitted in the Schedule, issue
or permit any subsidiary to issue any capital stock after the Closing Date
without the prior written approval of DLL.

7. DEFAULT AND REMEDIES.

7.1 Events of Default. Any one or more of the following events shall constitute
an Event of Default under this Agreement:

(a) Borrower fails to pay when due and payable any portion of the Obligations,
whether at stated maturity, upon acceleration or otherwise;

(b) Borrower or any other Loan Party fails or neglects to perform, keep, or
observe in any respect (i) any term, provision, condition, covenant or agreement
contained in Section 6.1.13 (subject to any express cure provisions provided for
in Section 6.1.13 as set forth here and/or as supplemented in the Schedule) or
any of the subsections/provisions of Section 6.2 or (ii) any other any term,
provision, condition, covenant or agreement contained in this Agreement or any
other Loan Document to which Borrower or such other Loan Party is a party, and
such failure or neglect shall continue unremedied for more than ten (10) days;

(c) Any material adverse change occurs in the business, assets, operations,
prospects or condition, financial or otherwise, of Borrower entities taken as a
whole;

(d) The prospect of repayment of any portion of the Obligations or the value or
priority of DLL's security interest in the Collateral is materially impaired;

(e) Any portion of Borrower's or any Subsidiary’s assets is seized, attached,
subjected to a writ or distress warrant, is levied upon or comes into the
possession of any judicial officer unless such action is stayed and such
attachment is dismissed within thirty (30) days;

(f) Borrower or any Subsidiary of Borrower shall generally not pay its debts as
they become due or shall enter into any agreement (whether written or oral), or
offer to enter into any agreement, with all or a significant number of its
creditors regarding any moratorium or other indulgence with respect to its debts
or the participation of such creditors or their representatives in the
supervision, management or control of the business of Borrower or of such
Subsidiary or make a general assignment in favor of its creditors;

(g) Any bankruptcy or other insolvency proceeding is commenced by Borrower or
any Subsidiary of Borrower, or any such proceeding is commenced against Borrower
or any Subsidiary of Borrower and remains undischarged or unstayed for sixty
(60) days (or an order for relief is entered in any such proceeding commenced
against Borrower or such Subsidiary);

(h) Any notice of lien (other than with respect to a Permitted Encumbrance
provided that, if such lien ceases at any time to be a Permitted Encumbrance,
the provisions of this paragraph shall apply to such lien and any notice filed
with respect thereto) or levy or is filed of record with respect to any of
Borrower’s or any Subsidiary’s assets;

(i) Any judgments are entered against Borrower or any Subsidiary of Borrower in
an aggregate amount exceeding the amount set forth in the Schedule unless each
such judgment is stayed and such each such judgment is dismissed or satisfied
within thirty (30) days;

(j) Any default (after giving effect to any applicable notice and cure periods),
including without limitation in the case of either clause (i) or (ii), any
default which would result in a right by any third party to accelerate the
maturity of any such Indebtedness of Borrower or such Subsidiary of Borrower to
such third party, shall occur under (i) any Indebtedness between Borrower or any
Subsidiary of Borrower if the acceleration and/or exercise of remedies by the
applicable creditor with respect to such Indebtedness would result in a Material
Adverse Effect; (ii) any Subordinated Debt or (iii) any other agreement to which
Borrower or any Subsidiary is a party or by which its property is bound if the
termination and/or exercise of remedies under which would result in a Material
Adverse Effect,;

(k) Any representation or warranty made or deemed to be made by Borrower, any
Subsidiary of Borrower, any Affiliate of Borrower or any Subsidiary of Borrower
or any other Loan Party in any Loan Document or any other statement, document or
report made or delivered to DLL in connection therewith shall prove to have been
misleading in any material respect when made;

(l) Any Prohibited Transaction or Reportable Event shall occur with respect to a
Plan which would have a material adverse effect on the financial condition of
Borrower or any Subsidiary of Borrower; any lien upon the assets of Borrower or
any Subsidiary of Borrower in connection with any Plan shall arise; Borrower or
any of its Subsidiaries or any of their ERISA

- 24 -


--------------------------------------------------------------------------------



Affiliates shall fail to make full payment when due of all amounts which
Borrower or such Subsidiary or any of their ERISA Affiliates may be required to
pay to any Plan or any Multiemployer Plan as one or more contributions thereto;
Borrower or any Subsidiary of Borrower or any of their ERISA Affiliates creates
or permits the creation of any accumulated funding deficiency, whether or not
waived; or

(m) If any of the Loans are guaranteed: (i) any Guarantor revokes, terminates or
attempts to revoke or terminate its Guaranty or any security therefor, or
becomes subject to any bankruptcy or other insolvency proceeding; (ii) any
Guarantor other than an individual Guarantor, is dissolved, liquidated, merged,
reorganized or terminated; or (iii) any individual Guarantor dies or becomes
disabled; or

(n) Any transfer of the issued and outstanding shares of common stock or other
equity interests of Borrower or other change in ownership or management of
Borrower in violation of Change of Control restrictions forth in the Schedule or
if Borrower shall fail to own all of the equity interests of each of its
Subsidiaries

          NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, DLL RESERVES THE
RIGHT TO CEASE MAKING ANY ADVANCES OR LOANS IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING.

7.2 Remedies. Upon the occurrence of an Event of Default, DLL may, at its option
and in its Permitted Discretion and in addition to all of its other rights under
the Loan Documents, terminate this Agreement and declare all of the Obligations
to be immediately payable in full. DLL shall also have all of its rights and
remedies under applicable law, including, without limitation, the default rights
and remedies of a secured party under the Code, and upon the occurrence of an
Event of Default Borrower hereby consents to the appointment of a receiver by
DLL in any action initiated by DLL pursuant to this Agreement and to the
jurisdiction and venue set forth in Section 9.26, and Borrower waives notice and
posting of a bond in connection therewith. Further, DLL may, at any time, take
possession of the Collateral and keep it on Borrower's premises, at no cost to
DLL, or remove any part of it to such other place(s) as DLL may desire, or
Borrower shall, upon DLL's demand, at Borrower's sole cost, assemble the
Collateral and make it available to DLL at a place reasonably convenient to DLL.
DLL may sell and deliver any Collateral at public or private sales, for cash,
upon credit or otherwise, at such prices and upon such terms as DLL deems
advisable, at DLL's discretion, and may, if DLL deems it reasonable, postpone or
adjourn any sale of the Collateral by an announcement at the time and place of
sale or of such postponed or adjourned sale without giving a new notice of sale.
Borrower agrees that DLL has no obligation to preserve rights to the Collateral
or marshal any Collateral for the benefit of any Person. DLL is hereby granted a
non-exclusive license or other right to use, without charge, Borrower's
Trademarks, Copyrights, Licenses and Patents or any similar property, in
completing production, advertising or selling any Collateral and Borrower's
rights under all licenses and all franchise agreements shall inure to DLL's
benefit. Any requirement of reasonable notice shall be met if such notice is
mailed postage prepaid to Borrower at its address set forth in the heading to
this Agreement at least ten (10) days before sale or other disposition. The
proceeds of sale shall be applied, first, to all attorneys fees and other
expenses of sale, and second, to the Obligations in such order as DLL shall
elect, in its sole discretion. DLL shall return any excess to Borrower and
Borrower shall remain liable for any deficiency to the fullest extent permitted
by law. DLL shall also have the right to reduce the Total Facility amount, the
Revolving Credit Borrowing Base Amount, the Floorplan Borrowing Base Amount, or
any portion of either borrowing base, or the advance rates or to modify the
terms and conditions upon which DLL is willing to consider making advances under
the Total Facility or to take additional reserves against the Revolving Credit
Borrowing Base Amount or the Floorplan Borrowing Base Amount for any reason.

7.3 Standards for Determining Commercial Reasonableness. Borrower and DLL agree
that the following conduct by DLL with respect to any disposition of Collateral
shall conclusively be deemed commercially reasonable (but other conduct by DLL,
including, but not limited to, DLL's use in its sole discretion of other or
different times, places and manners of noticing and conducting any disposition
of Collateral shall not be deemed unreasonable): Any public or private
disposition: (i) as to which on no later than the tenth calendar day prior
thereto written notice thereof is mailed or personally delivered to Borrower
and, with respect to any public disposition, on no later than the tenth calendar
day prior thereto notice thereof describing in general non-specific terms, the
Collateral to be disposed of is published once in a newspaper of general
circulation in the county where the sale is to be conducted; (provided that no
notice of any public or private disposition need be given to the Borrower if the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market); (ii) which commences at any time
between 8:00 a.m. and 5:00 p.m. Without limiting the generality of the
foregoing, Borrower expressly agrees that, with respect to any disposition of
accounts, Receivables, Instruments and General Intangibles, it shall be
commercially reasonable for DLL to direct any

- 25 -

--------------------------------------------------------------------------------



prospective purchaser thereof to ascertain directly from Borrower any and all
information concerning the same, including, but not limited to, the terms of
payment, aging and delinquency, if any, the financial condition of any obligor
or Account Debtor thereon or guarantor thereof, and any collateral therefor.

8. EXPENSES AND INDEMNITIES.

8.1 Expenses.

(a) Borrower covenants that, so long as any Obligation remains outstanding
and/or this Agreement remains in effect, it shall promptly reimburse DLL for all
reasonable and documented costs, fees and expenses incurred by DLL in connection
with the negotiation, preparation, execution, delivery, administration and
enforcement of each of the Loan Documents, including, but not limited to, the
attorneys' and paralegals' fees of outside counsel, expert witness fees, lien,
title search and insurance fees, appraisal fees, all charges and expenses
reasonably incurred in connection with any and all environmental reports and
environmental remediation activities, and all other costs, expenses, taxes and
filing or recording fees payable in connection with the transactions
contemplated by this Agreement, including without limitation all such reasonable
and documented costs, fees and expenses as DLL shall incur or for which DLL
shall become obligated (subject to any restrictions otherwise set forth in the
Loan Documents with respect to DLL’s liability for any such particular costs,
fees and expenses) in connection with (i) any inspection, audit or verification
of the Collateral, (ii) any proceeding relating to the Loan Documents or the
Collateral, (iii) actions taken with respect to the Collateral and DLL's
security interest therein, including, without limitation, the defense or
prosecution of any action involving DLL and Borrower or any third party, (iv)
enforcement of any of DLL's rights and remedies with respect to the Obligations
or Collateral, and (v) consultation with DLL's attorneys and participation in
any workout, bankruptcy or other insolvency or other proceeding involving any
Loan Party or any Affiliate, whether or not suit is filed. Borrower shall also
pay all DLL charges in connection with bank wire or electronic funds transfers,
forwarding of loan proceeds, deposits of checks and other items of payment,
returned checks, establishment and maintenance of lockboxes and other Blocked
Accounts, and all other bank and administrative matters, in accordance with
DLL's schedule of bank and administrative fees and charges in effect from time
to time. All costs, fees, expense, charges and other obligations payable by
Borrower under this Section 8.1(a) shall be due and payable on demand, and
Borrower’s covenants and obligations under this Section 8.1(a) shall survive the
termination of this Agreement.

(b) Borrower hereby agrees to indemnify DLL and its directors, officers,
employees, attorneys and agents from, and hold each of them harmless against,
any and all losses, liabilities, claims, damages or expenses incurred by any of
them arising out of or relating to relating to this Agreement or the other Loan
Documents, the Total Facility, the Loans hereunder or any actual or proposed use
by Borrower of the proceeds of any of the Loans hereunder, including any
investigation or litigation or other proceedings (including any threatened
investigation or litigation or other proceedings) relating to any of the
foregoing, including, without limitation, the reasonable and documented fees and
disbursements of counsel incurred in connection with any such investigation or
litigation or other proceedings (but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified). DLL agrees to give the
Borrower notice of any such investigations, litigation or other proceedings,
within a reasonable time after Lender’s actual discovery of the same; provided
that DLL’s failure to provide such notice shall not affect Borrower’s
obligations under this paragraph. All indemnification obligations of Borrower
under this Section 8.1(b) shall be payable on demand, and Borrower’s covenants
and obligations under this Section 8.1(b) shall survive the termination of this
Agreement.

8.2 Environmental Matters.

          8.2.1 Definitions. The following definitions apply to the provisions
of this Section 8.2: (a) the term “Applicable Law” shall include, but shall not
be limited to, all local, state and/or federal laws, rules, regulations or
ordinances, whether currently in existence or hereafter enacted, which govern,
to the extent applicable to the Property or to Borrower, (i) the existence,
cleanup and/or remedy of contamination on real property; (ii) the protection of
the environment from soil, air or water pollution, or from spilled, deposited or
otherwise emplaced contamination; (iii) the emission or discharge of hazardous
substances into the environment; (iv) the control of hazardous wastes; or (v)
the use, generation, transport, treatment, removal or recovery of Hazardous
Substances, and shall include without limitation including, the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 USC §§
9601 et seq.; the Resource Conservation and Recovery Act (“RCRA”), 42 USC §§
6901 et seq.; the Hazardous Materials Transportation Act, 49 USC §§ 1801 et
seq.;

- 26 -

--------------------------------------------------------------------------------



and the Federal Water Pollution Control Act, 33 USC §§ 1251 et seq; (b) the term
“Hazardous Substance” shall mean (i) any oil, flammable substance, explosives,
radioactive materials, hazardous wastes or substances, toxic wastes or
substances or any other wastes, materials or pollutants which either pose a
hazard to the Property or to persons on or about the Property or cause the
Property to be in violation of any Applicable Law; (ii) asbestos in any form
which is or could become friable, urea formaldehyde foam insulation,
transformers or other equipment which contain dielectric fluid containing levels
of polychlorinated biphenyls, or radon gas; (iii) any chemical, material or
substance defined as or included in the definition of “hazardous substances,”
“waste,” “hazardous wastes,” “hazardous materials,” “extremely hazardous waste,”
“restricted hazardous waste,” or “toxic substances” or words of similar import
under any Applicable Law.; (iv) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any governmental
authority which may or could pose a hazard to the health or safety of the
occupants of the Property or the owners and/or occupants of property adjacent to
or surrounding the Property, or any other person coming upon the Property or
adjacent property; and (v) any other chemical, materials or substance which may
or could pose a hazard to the environment; and (c) the term “Property” shall
mean all real property, wherever located, in which Borrower or any Affiliate of
Borrower has any right, title or interest, whether now existing or hereafter
arising, and including, without limitation, as owner, lessor or lessee.

          8.2.2 Covenants and Representations.

(a) Borrower represents and warrants that there have not been during the period
of Borrower's possession of any interest in the Property and, to the best of its
knowledge after reasonable inquiry, there have not been at any other times, any
activities by Borrower or any other Person for which Borrower could reasonably
expected to be responsible under Applicable Law on the Property involving,
directly or indirectly, the use, generation, treatment, storage or disposal of
any Hazardous Substances, except in compliance in all material respects with
Applicable Law, either (i) under, on or in the land included in the Property,
whether contained in soil, tanks, sumps, ponds, lagoons, barrels, cans or other
containments, structures or equipment, (ii) incorporated in the buildings,
structures or improvements included in the Property, including any building
material containing asbestos, or (iii) used in connection with any operations of
Borrower or its Affiliates on or in the Property.

(b) Without limiting the generality of the foregoing and to the extent not
included within the scope of this Section 8.2.2, Borrower represents and
warrants that it is in compliance in all material respects with Applicable Law
and has received no notice from any person or any governmental agency or other
entity of any violation by Borrower or its Affiliates of any Applicable Law
which could reasonably be expected to result in a liability or remediation or
clean-up costs in excess of $250,000.

(c) Borrower shall be solely responsible for and agrees to indemnify DLL,
protect and defend DLL with counsel reasonably acceptable to DLL, and hold DLL
harmless from and against any claims, actions, administrative proceedings,
judgments, damages, punitive damages, penalties, fines, costs, liabilities
(including sums paid in settlements of claims), interest or losses, reasonable
attorneys' fees (including any fees and expenses incurred in enforcing this
indemnity), consultant fees, expert fees, and other out-of-pocket costs or
expenses actually incurred by DLL (collectively, the “Environmental Costs”),
that may, at any time or from time to time, arise directly or indirectly from or
in connection with: (i) the presence, suspected presence, disposal, release or
suspected release of any Hazardous Substance whether into the air, soil, surface
water or groundwater of or at the Property, or any other violation of Applicable
Law, or (ii) any breach of the foregoing representations and covenants; except
to the extent any of the foregoing result from the actions of DLL, its
employees, agents and representatives. All Environmental Costs incurred or
advanced by DLL if incurred by DLL in good faith shall constitute Obligations
hereunder.

9. MISCELLANEOUS.

9.1 Examination of Records; Financial Reporting.

(a) Examinations. DLL, and any agents or auditors retained by DLL, shall at all
reasonable times and upon reasonable prior notice (except that no such notice
shall be required after the occurrence and during the continuance of an Event of
Default) have full access to and the right to examine, audit, make abstracts and
copies from and inspect Borrower's records, files, books of account and all
other documents, instruments and agreements relating to the Collateral and full
access to Borrower’s business locations and the right to examine, audit, inspect
check, test and appraise the Collateral. Borrower shall deliver to DLL any
instrument necessary for DLL to obtain records from any service bureau
maintaining records for Borrower. All instruments and certificates prepared by
Borrower showing the value of any of the Collateral shall be accompanied, upon
DLL's request, by copies of related purchase orders and invoices. DLL may, at
any time after

- 27 -

--------------------------------------------------------------------------------



the occurrence and during the continuance of an Event of Default, remove from
Borrower's premises Borrower's books and records (or copies thereof) or require
Borrower to deliver such books and records or copies to DLL. If originals are
removed, DLL shall permit Borrower to make copies prior to such removal. Subject
to any limitations on Borrower’s liability for Examination Fees set forth on the
Schedule, DLL may, without expense to DLL, use Borrower's personnel, supplies
and premises as may be reasonably necessary for auditing or examining the
Collateral or for maintaining or enforcing DLL's security interest.

(b) Reporting Requirements. Borrower shall furnish DLL, upon reasonably request,
such information and statements as DLL shall request from time to time regarding
Borrower's business affairs, financial condition and the results of its
operations. Without limiting the generality of the foregoing, Borrower shall
provide DLL with all information and reports required under the Schedule.

(c) Guarantor's Financial Statements and Tax Returns. If any of the Loans are
guaranteed, Borrower shall cause each of the Guarantors to deliver to DLL such
Guarantor's signed annual financial statement (in form acceptable to DLL) and a
copy of such Guarantor's federal income tax return with respect to the
corresponding year, in each case on the date when such tax return is due or, if
earlier, on the date when available. Without limiting the generality of the
foregoing, in the case of any Guarantor that is not an individual, if DLL shall
so require, Borrower shall cause each of the Guarantors to deliver to DLL such
Guarantor's annual audited financial statements for such Borrower within ninety
(90) days after the end of each of such Guarantor’s fiscal years.

(d) Confidentiality. DLL agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its affiliates and to its and its affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives on a
confidential basis, (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over DLL, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (v) to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement on a confidential
basis, (vi) with the consent of Borrower or (vii) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to DLL or any of its affiliates on a
nonconfidential basis from a source other than Borrower. For purposes of this
Section, “Information” means all information received from Borrower relating to
Borrower or its business, other than any such information that is available to
DLL on a nonconfidential basis prior to disclosure by Borrower. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information

9.2 Term; Termination.


(a) Term. The term of this Agreement shall be as set forth in the Schedule (the
“Term”), unless earlier terminated as provided herein.

(b) [RESERVED].

(c) Payment in Full. Upon the effective date of termination, the Obligations
shall become immediately due and payable in full in cash.

(d) Early Termination. Borrower may terminate this Agreement at any time prior
to the expiration of the Term but only upon ninety (90) days' prior written
notice and prepayment of the Obligations.

9.3 Certain Waivers. All Obligations shall be payable by Borrower as provided
for herein and, in full, at the termination of this Agreement. Borrower waives
presentment and protest of any instrument and notice thereof, notice of default
and, to the extent permitted by applicable law, all other notices to which
Borrower might otherwise be entitled.

9.4 No Waiver by DLL. Neither DLL's failure to exercise any right, remedy or
option under this Agreement, any supplement, the Loan Documents or other
agreement between DLL and Borrower nor any delay by DLL in exercising the same
shall operate as a waiver. An Event of Default shall exist or continue or be
continuing until such Event of Default is waived in writing by DLL as herein
provided. No waiver by DLL shall be effective unless in writing and then only to
the extent stated. No waiver by DLL shall affect its right to otherwise require
strict performance of this Agreement either at such time or in the future. DLL's
rights and remedies, whether arising hereunder, under any other Loan Document or
otherwise

- 28 -

--------------------------------------------------------------------------------



at law or in equity and whether against Borrower, any Guarantor (if any) or any
other Person liable for the Obligations, and/or any of their assets (including
the Collateral), or any Subordinating Creditor (if any), shall be cumulative and
not exclusive, and DLL may exercise, or forebear from exercising, any one or
more of such rights or remedies against any one or more of such Persons or their
assets in such order and at such times as DLL shall determine in the exercise of
its sole discretion.

9.5 Binding on Successor and Assigns. All terms, conditions, promises,
covenants, provisions and warranties hereof and of the Loan Documents shall
inure to the benefit of and bind DLL's and Borrower's respective
representatives, successors and assigns.

9.6 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.7 Amendments; Assignments. This Agreement may not be modified, altered or
amended, except by an agreement in writing signed by Borrower and DLL. Borrower
may not sell, assign or transfer any interest in this Agreement or any other
Loan Document, or any portion thereof, including, without limitation, any of
Borrower's obligations, rights, title, interests, remedies, powers and duties
hereunder or thereunder. Borrower hereby consents to DLL's participation, sale,
assignment, transfer or other disposition, at any time or times if an Event of
Default has occurred and is continuing,, of this Agreement and any of the other
Loan Documents, or of any portion hereof or thereof, including, without
limitation, DLL's rights, title, interests, remedies, powers and duties
hereunder or thereunder and without limiting the generality of Section 9.1(d)
above, in connection therewith, DLL may disclose all documents and information
which DLL now or hereafter may have relating to Borrower or Borrower's business.
Notwithstanding anything to the contrary contained in the foregoing, unless an
Event of Default has occurred and is continuing, DLL may not participate, sell,
assign or transfer or otherwise dispose of this Agreement or any of the other
Loan Documents without Borrower’s prior written consent (which such consent
shall not be unreasonably conditioned, withheld or delayed) and DLL will not
make disclosures regarding this Agreement and the other Loan Document to any
such potential participant, buyer, assignee or transferee without Borrower’s
prior written consent (which such consent will not be unreasonably conditioned,
withheld or delayed). To the extent that DLL assigns its rights and obligations
hereunder to a third party, DLL shall thereafter be released from such assigned
obligations to Borrower and such assignment shall effect a novation between
Borrower and such third party.

9.8 Integration. This Agreement, together with the Schedule (which is a part
hereof) and the other Loan Documents, reflect the entire understanding of the
parties with respect to the transactions contemplated hereby.

9.9 Survival. All of the representations and warranties of Borrower contained in
this Agreement shall survive the execution, delivery and acceptance of this
Agreement by the parties. No termination of this Agreement or of any guaranty of
the Obligations shall affect or impair the provisions of Sections 8.1(a) and (b)
or Section 9.13 or any other provision hereof or any Loan Documents providing
for the payment by Borrower of DLL’s costs and expenses or indemnification by
Borrower of DLL and all such provisions shall survive any such termination.

9.10 Evidence of Obligations. Each Obligation may, in DLL's Permitted
Discretion, be evidenced by notes or other instruments issued or made by
Borrower to DLL. If not so evidenced, such Obligation shall be evidenced solely
by entries upon DLL's books and records.

9.11 Loan Requests. Each oral or written request for a loan by any Person who
purports to be any employee, officer or authorized agent of Borrower shall be
made to DLL on or prior to 11:00 a.m., Pennsylvania time, on the Business Day on
which the proceeds thereof are requested to be paid to Borrower and shall be
conclusively presumed to be made by a Person authorized by Borrower to do so and
the crediting of a loan to Borrower's operating account shall conclusively
establish Borrower's obligation to repay such loan. Notwithstanding anything to
the contrary contained in this Agreement, the coming due of any payment under
this Agreement, whether for principal (including required payments of principal
on Floorplan Loans), interest, fees, costs and expenses of DLL or otherwise, at
the sole option of DLL, may be deemed to be an automatic request by Borrower for
a Revolving Credit Loan in an amount equal to such payment due, and DLL, in its
sole option, may make such Revolving Credit Loan and use the proceeds of such
Revolving Credit Loan to satisfy such payment due regardless of whether the
conditions otherwise required by the making of a Revolving Credit Loan under
Section 4.2 have been satisfied and regardless of whether the total outstanding
balance of all Revolving Credit Loans (after giving effect

- 29 -

--------------------------------------------------------------------------------



to the making of such Revolving Credit Loan) would exceed any dollar or
percentage limitation otherwise applicable to Revolving Credit Loans, including
the Revolving Credit Borrowing Base Amount, the Revolving Credit Limit or the
amount of the Total Facility. Unless and until Borrower otherwise directs DLL in
writing, all loans shall be wired to Borrower's operating account set forth on
the Schedule.

9.12 Notices. Any written notice, consent or other communication provided for in
this Agreement shall be delivered personally (effective upon delivery), via
facsimile (effective upon confirmation of transmission), via overnight courier
(effective upon delivery) or via U.S. certified or registered Mail (effective
upon delivery) to each party at its address(es) and/or facsimile number(s) set
forth below its signature, or to such other address as either party shall
specify to the other in writing from time to time. Notwithstanding anything to
the contrary contained in the foregoing, Borrower and DLL agree that the
transaction statement for each Floorplan Loan described under Section 2.10(f)
above for each such Floorplan Loan, may at the option of DLL be delivered by DLL
to Borrower via electronic transmission or email (effective upon transmission)
at such addresses for electronic transmission or email as Borrower shall specify
to DLL from time to time.

9.13 Brokerage Fees. Borrower represents and warrants to DLL that, with respect
to the financing transaction herein contemplated, no Person is entitled to any
brokerage fee or other commission and Borrower agrees to indemnify and hold DLL
harmless against any and all such claims.

9.14 Disclosure. No representation or warranty made by Borrower in this
Agreement, or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading.

9.15 Publicity. Upon receipt of Borrower’s prior written consent (which shall
not be unreasonably conditioned, withheld or delayed), DLL is hereby authorized
to issue appropriate press releases and to cause a tombstone to be published
announcing the consummation of this transaction and the aggregate amount
thereof.

9.16 Captions. The Section titles contained in this Agreement are without
substantive meaning and are not part of this Agreement.

9.17 Injunctive Relief. Borrower recognizes that, in the event Borrower fails to
perform, observe or discharge any of its Obligations under this Agreement, any
remedy at law may prove to be inadequate relief to DLL. Therefore, DLL, if it so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

9.18 Counterparts; Facsimile Execution. This Agreement may be executed in one or
more counterparts, each of which taken together shall constitute one and the
same instrument, admissible into evidence. Delivery of an executed counterpart
of this Agreement by facsimile or other electronic transmission shall be equally
as effective as delivery of a manually executed counterpart of this Agreement.
Any party delivering an executed counterpart of this Agreement by facsimile or
other electronic transmission shall also deliver a manually executed counterpart
of this Agreement, but the failure to deliver a manually executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Agreement.

9.19 Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments or exhibits
hereto.

9.20 Time of Essence. Time is of the essence for the performance by Borrower of
the Obligations set forth in this Agreement.

9.21 [RESERVED].

9.22 Liability. Neither DLL nor any DLL Affiliate shall be liable for any
indirect, special, incidental or consequential damages in connection with any
breach of contract, tort or other wrong relating to this Agreement or the
Obligations or the establishment, administration or collection thereof
(including without limitation damages for loss of profits, business
interruption, or the like), whether such damages are foreseeable or
unforeseeable, even if DLL has been advised of the possibility of such damages.
Neither DLL, nor any DLL Affiliate shall be liable for any claims, demands,
losses or damages, of any kind whatsoever, made, claimed, incurred or suffered
by the Borrower through the ordinary negligence of DLL, or any DLL Affiliate.
“DLL Affiliate” shall mean DLL’s directors, officers, employees, agents,
attorneys or other person or entity affiliated with or representing DLL.

9.23 [RESERVED].

- 30 -

--------------------------------------------------------------------------------



9.24 Withholding and Other Tax Liabilities. DLL shall have the right to refuse
to make any advances from time to time unless Borrower shall, at DLL's request,
have given to DLL evidence, reasonably satisfactory to DLL, that Borrower has
properly deposited or paid, as required by law, all withholding taxes and all
federal, state, city, county or other taxes due up to and including the date of
the advance. Until all of Borrower's liabilities and obligations to DLL have
been paid in full (and notwithstanding any termination or expiration of this
Agreement), DLL shall be entitled to continue to hold any and all of the
Collateral until Borrower has given to DLL evidence, reasonably satisfactory to
DLL, that Borrower has properly deposited or paid, as required by law, all
federal withholding taxes due up to and including the date of such expiration or
termination. Copies of validated deposit slips showing payment shall likewise
constitute satisfactory evidence for such purpose. In the event that any lien,
assessment or tax liability against Borrower shall arise in favor of any taxing
authority, whether or not notice thereof shall be filed or recorded as may be
required by law, DLL shall have the right (but shall not be obligated, nor shall
DLL hereby assume the duty) upon reasonable prior notice to Borrower (which
notice shall not be required after the occurrence and during the continuance of
an Event of Default) to pay any such lien, assessment or tax liability by virtue
of which such charge shall have arisen; provided, however, that DLL shall not
pay any such tax, assessment or lien if the amount, applicability or validity
thereof is being contested by Borrower reasonably and in good faith through
proper proceedings (but only so long as appropriate reserves as shall be
required in conformity with GAAP have been established in respect of such
contested obligations and the enforcement of such liens are effectively stayed
pending the resolution of the applicable contest proceedings) and further
provided that Borrower's title to and its right to use, the Collateral are not
materially adversely affected and DLL's lien and priority in the Collateral are
not affected, altered or impaired thereby. In order to pay any such lien,
assessment or tax liability, DLL shall not be obliged to wait until said lien,
assessment or tax liability is filed before taking such action permitted hereby.
Any sum or sums which DLL shall have paid for the discharge of any such lien
shall constitute an Obligation secured by the Collateral and shall be added to
the Revolving Loans and shall be paid by Borrower to DLL with interest thereon,
upon demand, and DLL shall be subrogated to all rights of such taxing authority
against Borrower. DLL may establish reserves against the Revolving Loans
Borrowing Base Amount for any amounts paid by DLL pursuant to this paragraph or
for any amounts being contested in good faith under this paragraph.

9.25 Power of Attorney. Borrower appoints DLL and its designees as Borrower's
attorney, with the power (i) to endorse Borrower's name on any checks, notes,
acceptances, money orders or other forms of payment or security that come into
DLL's possession and on verifications of accounts and on financing statements
and other public lien or security interests records, (ii) after the occurrence
and during the continuance of an Event of Default, to endorse Borrower’s name on
notices of assignment and other notices to customers or Account Debtors; (iii)
after the occurrence and during the continuance of an Event of Default, to sign
Borrower's name on any invoice or bill of lading relating to any Receivable, on
drafts against customers and, on assignments of Receivables; (iv) to send
requests for verification of Receivables to customers or Account Debtors in a
manner consistent with the provisions of Section 2.10(g) below; (v) after the
occurrence and during the continuance of an Event of Default, to notify the post
office authorities to change the address for delivery of Borrower's mail to an
address designated by DLL and to open and dispose of all mail addressed to
Borrower; and (vi) after the occurrence and during the continuance of an Event
of Default, to do all other things DLL reasonably deems necessary to carry out
the terms of this Agreement. Borrower hereby ratifies and approves all acts of
such attorney. Neither DLL nor any of its designees shall be liable for any acts
or omissions nor for any error of judgment or mistake of fact or law while
acting as Borrower's attorney. This power, being coupled with an interest, is
irrevocable until the Obligations have been fully satisfied and DLL's obligation
to provide loans hereunder shall have terminated.

9.26 GOVERNING LAW; WAIVERS. THIS AGREEMENT, AND ALL MATTERS RELATING HERETO AND
ARISING HEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE),
INCLUDING WITHOUT LIMITATION ENFORCEMENT OF THE OBLIGATIONS, SHALL BE
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE CONFLICT OF LAWS
RULES) OF THE COMMONWEALTH OF PENNSYLVANIA GOVERNING CONTRACTS TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE. BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTIES OF
DELAWARE OR PHILADELPHIA, THE COMMONWEALTH OF PENNSYLVANIA OR, AT THE SOLE
OPTION OF DLL, IN ANY OTHER

- 31 -


--------------------------------------------------------------------------------



COURT IN WHICH DLL SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS
SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY. BORROWER WAIVES ANY
OBJECTION OF FORUM NON CONVENIENS AND VENUE IN CONNECTION WITH ANY PROCEEDINGS
COMMENCED BY DLL IN ANY OF THE FOREGOING COURTS. BORROWER WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT, AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY MESSENGER, CERTIFIED MAIL OR REGISTERED MAIL DIRECTED TO
BORROWER AT THE ADDRESS SET FORTH BELOW ITS SIGNATURE HERETO AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT. BORROWER FURTHER WAIVES ANY
RIGHT IT MAY OTHERWISE HAVE TO COLLATERALLY ATTACK ANY JUDGMENT ENTERED AGAINST
IT.

9.27 MUTUAL WAIVER OF RIGHT TO JURY TRIAL. DLL AND BORROWER EACH HEREBY WAIVES
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT
OF, OR IN ANY WAY RELATING TO: (i) THIS AGREEMENT; (ii) ANY OTHER PRESENT OR
FUTURE INSTRUMENT OR AGREEMENT BETWEEN DLL AND BORROWER; OR (iii) ANY CONDUCT,
ACTS OR OMISSIONS OF DLL OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH DLL OR
BORROWER; IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE.

9.28 Lien Termination. In recognition of DLL’s right to have all of its
attorneys’ fees and other expenses incurred in connection with this Agreement
secured by the Collateral, notwithstanding the payment in full of the
Obligations, DLL shall not be required to execute or record any terminations or
satisfactions of any of its liens on the Collateral unless and until Borrower
and all Guarantors (if any) have executed and delivered to DLL general releases
of all claims, in form and substance satisfactory to DLL in its sole discretion.

9.29 Multiple Borrowers, Joint and Several Liability. If more than one Person is
named as the “Borrower” on the cover page hereof, or hereafter becomes a
“Borrower” hereunder by means of a joinder, amendment or other modification
hereto, then all references herein to “Borrower” shall be deemed to be a joint
and several reference to each and every such Borrower entity and to any such
Borrower entity. The liability of all such Borrower entities for the Loans and
other Obligations shall be joint and several, and each such Borrower entity
hereby acknowledges and agrees that it shall be unconditionally liable in
accordance with the terms hereof and of the other Loan Agreements for the
repayment of all of the Obligations of all Borrower entities under this
Agreement, including without limitation all Loans and any other extensions of
credit made to the Borrower entities, regardless of which Borrower entity
actually receives the proceeds of any Loan or the benefit of any other
extensions of credit hereunder and/or whether any particular Loan is made in
reliance on or based on the value of the property and assets, including the
Collateral, belonging to any particular one or more of the Borrower entities.
The ultimate scope of liability of the Borrower entities shall be such that DLL
may proceed against any one or more Borrower entities in any order and on any
basis provided for hereunder or under any other Loan Agreement to collect the
Obligations and each Borrower entity shall be directly, primarily and
unconditionally liable for the repayment of the Loans and other extensions of
credit and Obligations and interest thereon.

To the extent that applicable law, including any fraudulent conveyance or
fraudulent transfer law (specifically including the provisions of Section 548 of
the federal Bankruptcy Code, 11 U.S.C. §§101 et seq.), otherwise would render
the full amount of the joint and several Obligations of any Borrower entity
hereunder and under the other Loan Documents invalid or unenforceable, such
Borrower entity’s obligations hereunder and under the other Loan Documents shall
be limited to the maximum amount which does not result in such invalidity or
unenforceability; provided, however, that each Borrower entity’s obligations
hereunder and under the other Loan Documents shall be presumptively valid and
enforceable to their fullest extent in accordance with the terms hereof or
thereof, as if this Section were not a part of this Agreement.

Each Borrower entity hereby authorizes DLL, without notice or demand and without
affecting the liability of any Borrower entity hereunder, to, at any time and
from time to time, (i) renew, extend or otherwise increase the time for payment
of the Obligations; (ii) with the written agreement of any Borrower entity
accelerate or otherwise change the terms relating to the Obligations or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument now or hereafter executed by any Borrower
entity and delivered to Administrative Agent and/or any Lender; (iii) accept

- 32 -


--------------------------------------------------------------------------------



partial payments of the Obligations; (iv) take and hold security or collateral
for the payment of the Obligations or for the payment of any guarantees of the
Obligations and exchange, enforce, waive and release any such security or
collateral; (v) apply such security or collateral and direct the order or manner
of sale thereof as DLL, in its sole discretion, may determine; and (vi) settle,
release, compromise, collect or otherwise liquidate the Obligations and any
security or collateral therefor in any manner, without affecting or impairing
the obligations of any Borrower entity. Except as specifically provided in this
Agreement or any of the other Loan Documents, DLL shall have the exclusive right
to determine the time and manner of application of any payments or credits,
whether received from any Borrower entity or any other source, and such
determination shall be binding on all Borrower entity. All such payments and
credits may be applied, reversed and reapplied, in whole or in part, to any of
the Obligations as DLL shall determine in its sole discretion without affecting
the validity or enforceability of the Obligations of any other Borrower entity.

Each Borrower entity hereby agrees that its obligations hereunder shall be
unconditional, irrespective of (i) the absence of any attempt to collect the
Obligations from any other Borrower entity or obligor or other action to enforce
the same; (ii) the waiver or consent by DLL with respect to any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
agreement heretofore, now or hereafter executed by a Borrower entity and
delivered to DLL; (iii) failure by DLL to take any steps to perfect and maintain
its security interest in, or to preserve its rights to, any security or
collateral (including the Collateral) for the Obligations; (iv) the institution
of any proceeding under the United States Bankruptcy Code, or any similar
proceeding, by or against any other Borrower entity or DLL’s election in any
such proceeding of the application of Section 1111(b)(2) of the United States
Bankruptcy Code; (v) any borrowing or grant of a security interest by any other
Borrower entity as debtor-in-possession, under Section 364 of the United States
Bankruptcy Code; (vi) the disallowance, under Section 502 of the United States
Bankruptcy Code, of all or any portion of DLL’s claim(s) in any such bankruptcy
or similar proceeding against any other Borrower entity for repayment of any of
the Obligations; or (vii) any other circumstance other than payment in full of
the Obligations which might otherwise constitute a legal or equitable discharge
or defense of a guarantor or surety.

Any notice given by one Borrower entity hereunder shall constitute and be deemed
to be notice given by all Borrower entities, jointly and severally. Notice given
by DLL to any one Borrower entity hereunder or pursuant to any other Loan
Documents in accordance with the terms hereof shall constitute notice to each
and every Borrower entity. The knowledge of one Borrower entity shall be imputed
to all Borrower entities and any consent by one Borrower entity shall constitute
the consent of and shall bind all Borrower entities. Without limiting the
generality of the foregoing, each Borrower entity hereby irrevocably designates
and appoints the Borrower entity designated as the “Borrowing Agent” on the
Schedule, in such capacity, to be its attorney and agent-in-fact and to borrow,
request Revolving Credit Loans, Floorplan Loans and/or Letters of Credit (to the
extent each is available hereunder), to make elections regarding the interest
rate options applicable to any Loans (if any such options are available
hereunder), sign and endorse notes, consent to waivers and amendments,
supplements, modifications and restatements of this Agreement and the other Loan
Documents and execute and deliver all instruments, documents, writings and
further assurances now or hereafter required hereunder (including any such
amendments, supplements, modifications and restatements), all on behalf of each
such Borrower entity, and hereby authorizes DLL to pay over or credit all
proceeds of any Loans hereunder in accordance with the requests and instructions
of such Borrowing Agent (including without limitation, instructions to pay such
proceeds to Borrowing Agent or an account maintained and/or controlled by
Borrowing Agent) and to give all notices required under or in connection with
this Agreement and the other Loan Documents to such Borrowing Agent.

No payment made by or for the account of any Borrower entity including, without
limitation, (i) a payment made by such Borrower entity on behalf of another
Borrower entity’s Obligations or (ii) a payment made by any other person under
any guaranty, shall entitle such Borrower entity, by subrogation or otherwise,
to any payment from such other Borrower entity or from or out of such other
Borrower entity's property and such Borrower entity shall not exercise any right
or remedy against such other Borrower entity or any property of such other
Borrower entity by reason of any performance of such Borrower entity of its
joint and several obligations hereunder, in any such case until such time as
this Agreement and all obligations of DLL to make loans and extend credit
hereunder has been terminated and all of the Obligations have been paid in full.

9.30 Right of Offset. In addition to and not in limitation of all rights of
offset that DLL may have under applicable law, DLL shall, whether or not amounts
owed by

- 33 -

--------------------------------------------------------------------------------



Borrower are due and payable, have the right to appropriate and apply to the
payment of all amounts, indebtedness, obligations or liabilities then or
thereafter owing to the Borrower from DLL or any of DLL’s affiliates, including
without limitation any indebtedness, obligation or liability owing to Borrower
from DLL or any of DLL’s affiliates with respect to any financing of the
acquisition of any Inventory by DLL or any of DLL’s affiliates, whether such
financing is made by DLL or its affiliate on its own behalf or on behalf of any
other customer of DLL or its affiliate (whether in connection with a leasing
contract or any other relationship between DLL or its affiliate and such other
customer).

[SIGNATURES ON FOLLOWING PAGE]
[REMAINDER OF PAGE LEFT
INTENTIONALLY BLANK]

- 34 -

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, and intending to be legally bound, the parties
hereto have executed this Loan and Security Agreement as of the date first set
forth above.

Executed under Seal by:
Borrower:


EMTEC INC. (a Delaware corporation)

Tax I.D. No. 87-0273300

By: /s/ Stephen C. Donnelly___ (SEAL)
Name: Stephen C. Donnelly
Title:      President or Vice President


EMTEC INC. (a New Jersey corporation)

Tax I.D. No. 22-3386933

By: /s/ Stephen C. Donnelly___ (SEAL)
Name: Stephen C. Donnelly
Title:      President or Vice President


EMTEC VIASUB LLC (a Delaware limited liability company)

Tax I.D. No. 68-0614277

By: /s/ Stephen C. Donnelly___ (SEAL)
Name: Stephen C. Donnelly
Title:      President or Vice President

WESTWOOD COMPUTER CORPORATION
(a New Jersey corporation)

Tax I.D. No. 82-1913563

By: /s/ Stephen C. Donnelly___ (SEAL)
Name: Stephen C. Donnelly
Title:      President or Vice President


Borrower’s address for notices:

[Borrower to Specify contact information]

Attn:

Facsimile:

 

[Signature Page 1 of 2 to De Lage Landen/Emtech Loan Agreement]

- 35 -

--------------------------------------------------------------------------------



DE LAGE LANDEN FINANCIAL SERVICES, INC.

/s/ Michael L. Jordan

By:     Michael L. Jordan         (SEAL)
Title:  Credit Process Manager          

DLL’s address for notices:

De Lage Landen Financial Services
1111 Old Eagle School Road
Wayne, PA 19087
Attn:      Vice President – Operations – Commercial Finance
Telephone:      (800) 800-0345
Facsimile:        (800) 347- 3936




[[Signature Page 2 of 2 to De Lage Landen/Emtech Loan Agreement]

- 36 -

--------------------------------------------------------------------------------